Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 1 of 51

May 5, , 2020
Via U.S. postal

Shikeb Saddozai-CDCR#AY1590
California State Prison-Corcoran
P.O.Box 3461

Corcoran, California[ 93212]

 

OFfice of Inmate Appeals Chief Inmate Appeals Branch
ATTIN:Appeal Coordinator Department of Corrections
4001 King Avenue and Rehabilitation
Corcoran, Californial 93212] P.G,Box 942883

Sacramento, Californial 94283 }

GCSP-C-Warden-Kent Clark
Californta State Prison-Corcoran
4001 King Avenue ;

Corcoran ,Californial 93212]

RE: OBSTRUCTION OF. INMATE APPEAL/GRIEVANCES & COURT ACCESS

This letter is a NOTICE served by Shikeb Saddozai,who is the
Appellant/Petioner,on inmate CDCR-602-Appeal/Grievances/Pldadings
bhatlare enclosed to be forwarHed to the Office of Inmate Appeal's
to be submitted for processing.

in support of said enclosed documents appellant/petitioner has
attached twenty three(23) legal affidavit's(CDCR~22forms),to this
lette signed and authorized by departmental correctional officer's
under sworn oath,with declarations by prisoner's within appellant's
place of custody confirming appellant/petitioner,making due dilli-
gent efforts in attempting to satisfy Inmate Appeal/Grievance,and
related legai litigation deadlines that were repeatedly obstructed,
frustrated,impaired,and impeded,at all times were not within
appellant/petitioner's control and access.in submitting,

Due to extraordinary circumstances,i.e.,facility lockdown, Covid-
19 ,Ad-Seg placement (ASU), law library services closed/canceled,staff
refusal to assist,are exceptional and reasonable grounds for delay,
rendering appellant/petitioner from meeting time constraints,and for
reasons described with supporting attached affidavits,appellant/pet-
itioner is submitting appeal/grievance,and pleadings enclosed to
seek remedy,exhaustion,and rebut arguments in opposition,

[Basis for Appellant/Petitioner's request:SEE,California Code of
Regulations,Title 15 section{s)-2084.1.(c)(e)33084.3. (a) (ce) (4);
3138.€h) (1); 3084.6.(a) (4)&(b) C7) 2Ce) (3904) CB) 5 2084.7.(4) (4) 5 3084.9;
3086.(e)(2) 331603 31623 3154.3;(D.0,4, )-33030.3.5]

Sincerely

Shikeb Saddozai

Enclosed: (20)CDCR-22-forms/ (3)CDCR-602-Inmate Appeals/
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 2 of 51

State of California Deoarlment of Corrections and Rehabilitation

Memorandum

Date:

To:

Subject:

April 7, 2020

Associate Director, Division of Adult Institutions
Wardens

REVISED COVID-19 MANDATORY 14-DAY MODIFIED PROGRAM

The California Department of Corrections and Rehabilitation’s priority is to protect the
health and well-being of our staff and the offender population as wel! as providing a safe
environment. The purpose of the memorandum is to reduce staff and inmate exposure to
the coronavirus (COVID-19) by increasing more restrictive measures.

Effective Wednesday, April 8, 2020, all institutions will implement a mandatory 14-day
modified program. Each institution will be responsible for either creating or amending their
current Program Status Report taking all of the following information into consideration:

* The entire institution will be affected, except for Restricted Housing Units,
Correctional Treatment Centers, and Psychiatric inpatient Programs, etc.

¢ Movement will be via escort - maintain increased social distancing unless security
would dictate otherwise (ie. Administrative Segregation Unit placement).
Movement will be in such a fashion as to not mix inmates from one housing unit with
another housing unit.

* Feeding — Cell feeding or one housing unit at a time, maintaining social distancing and
disinfecting tables between each use

« Ducats — priority only — includes mental health groups and individual clinical contacts

e Visiting -— none

« Family visiting — none

e Legal visits — urgent/emergency, via telephone or video conference where available.
Board of Parole Hearings will continue with attorney contacts as required

« Workers — critical and porters

« Showers — maintain distancing and disinfect between each use

« Health care services - conduct rounds in housing units

* Medication(s) distribution — Wardens, please work with your CEO’s to establish a
process, recommend if cell feeding, medication line is conducted within the unit. if
doing controlled feeding within the dining hails, utilize medication windows on the
yard

«Law Library ~ PLU or paging option while maintaining social distancing in library

* Dayroom — numbers need to be reduced to allow for increased social distancing
which may result in no dayroom activities if unable to maintain social distancing
numbers to accommodate showers and phones
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 3 of 51

Associate Director, Division of Adult Institutions
Wardens
Page 2

¢« Recreation - One housing unit/dorm at a time

* Canteen is permitted — if unable to accommodate during scheduled yard time
facilitate delivery method

* Packages are permitted

* Phone calls are permitted - disinfect between each use

® Religious programs shall be cell front or deliver materials to housing unit/dorm/cells

e Educational materials to be provided either cell front or to dorm

* Request for Health Care Services Forms, CDCR-Form 7362, wil be distributed and
picked up in the housing units by staff

During this time, | would like to see our Community Resource Managers and Education
Department facilitate the delivery of increased games, program materials, reading books, or
other items to the housing units. Housing unit/dorm officers and supervisors are expected
to conduct additional rounds and spot checks of inmates in an effort to reduce self-harm
and/or suicide attempts.

All institutions will be required to provide a copy of their Program Status Report, Part-A, to
their respective Associate Director each day for this 14-day period. institutions are expected
to brief staff and inmate advisory committees on this directive as this modified program is
currently only slated to be in effect for 14-days, through April 24, 2020.

During the past couple of weeks there have been some best practices coming forward that |
would like to see implemented or considered such as placing markers on the ground in six
foot intervals as a reminder for staff and inmates to maintain social distancing, and the
placement of acrylic glass (e.g. Plexiglas) at staff entrances as a barrier between the screener
and the person entering the prison.

Thank you for you continued efforts in managing this COVID-19 event. if you have any
additional questions, please contact your respective Associate Director.

CONNIE GIPSON
Director
Division of Adult institutions

cc: Kimberly Seibel
Patrice Davis
Justin Penney
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 4 of 51

State of California Department of Corrections and Rehabilitation

Memorandum

Date: April 28, 2020

To: ALL STAFF .
INMATE POPULATION

Subject: CALPIA INMATE CLOTH FACE BARRIER/MASK

Due to the health risk associated with COVID-19, effective, Wednesday, April 29, 2020, all
inmates/patients will receive one (1) face barrier/mask. Per California Correctional Health
Care Services Memorandum, dated April 15, 2020, titled CALPIA Cloth Face Barrier/Mask,
inmates/patients are required to wear a face barrier/mask during the following situations:

e  In-cell living inmates shall use a cloth face barrier/mask covering within the institution
during all activities, with the exception of inside their cell. Upon exiting the cell the face
barrier/mask must be worn appropriately.

e Dorm living inmates shall use a cloth face barrier/mask covering at all times.

@ ~=There will be no exception to this requirement.

In the event an inmate misplaces or needs a mask, they are required to notify custody staff
immediately. tf an inmate/patient refuses to wear their face barrier/mask they will not be
allowed to exit their cell. The inmate’s/patient’s refusal will immediately be elevated by staff
to their immediate supervisor.

In order to ensure the health and safety of staff and inmate/patients the aforementioned will
be adhered to until further notice. Any inmates having questions or concerns regarding this
memorandum need to address the concerns with their housing unit officers,

Thank you,

oe CLA

KEN CLARK
Warden
California State Prison-Corcoran
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 5 of 51

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE GROUP APPEAL Page No. _# of 3
CDCR 602-G (08/09)

OO TAS USE ONLY ~ Institution/Parole Region: = Log #: Category:

!

| FOR STAFF USE ONLY

 

 

 

This is a group appeai signature attachment sheet. Attach it to your group CDCR 602. You are io legibly print your name, number,
assignment and housing, then sign and date the form. By signing, you are agreeing to the issue and action requested; and you
acknowledge that this appeal counts towards the allowable number of appeals in the period in which it is filed.

 

 

 

 

 

 

PRIMARY APPELLANT WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
Name (Last, First): CDC Number: Assignment: GnitCell # Signature Date
. . >PCa y ios | pill dt
Saddozai, Shikeb |AY1590 3BOT/ A Aiddoiad witiouitpreudive!o 4/18/20

 

A. Summarize the specific issue that you are appealing as identified in the attached CDCR 602: Appellant's
are repeatedly denied Law library resources,access and services within
the California State Prison-Corcoran, 3-B-Yard, preventing appellant's from

prosecuting legal litigation activities.

B. Summarize the action requested: 1)CSPC-Warden,be notified. 2)law library resources,
access esarvices be provided daily with staff personnel trained in the Eield
of Law. 3)A declaration that the acts and omissions violated prison policy per
CCR 15,& appellant's state,& federal Const.1,V1,41V,Amends, i .

NOTE: |, the undersigned, agree that the facts presemed in this appeal are true. | agree with the issue presented
and | am requesting the action indicated. In the event the Primary Appellant transfers or elects to withdraw from the
appeal, | understand that | may become the primary appellant for purposes of pipcessing the group appeal.

CDG Number Name “A ; Assignment |UnivCell # Signalyrs oe J Date “3
TbiG4/ Vay Le 2 33) 433 Lg, ff /9/ 0

 

 

GOC Number Make” / iw Assignment [UniiCet # Sighature £ Date

. ' 1 fs “Oe wy HR es sb if PLA
2An : Pa lo al, & A Ql i. Ld Aia5¢ ky K ‘ ( pheob alge b- Lf at C

CDC Number Name i -

asses! [Thomas Gree Veoh aeeV Mapp RA A// 2022

  
 

 

 

TDG Number | Name Assignment wel Signature (_” —|Bhfe 7
a . Saget ; ee)
Vz 400 Ca lg ane vA 244 od ob 2tdle Y pa/-Zur€

 

Assignment |Unit/Cell # Signature, Dale

GUC Number Naman--~ Sf ’ Ws \ ;
Nera |. \ Lever } le (An | wb Fe pe ft ¢ A . Lf. / J 28d )
COG Number Namie a Assignment UnivGell # | '} Signatur: r , / c - Date _
Drrinsche 0 Wikhkey COP Pe J Vevey dy | 4-ZC-Z2P

BO SWS Fe
cO Br - 7e a Le . cz
Assignment |UnivGeid  -feignature f£> 7

 

 

. Are
CDC Number Name co

Cay sud w\ (ee Nelender ypocee Saee i ee , Ef. Le | Ay
CBC Number | Name Assignment /Uni/Cell # Signature, U/ Date 4
BB-1457 Dames, Kyle Vee 38/0 Lb faire  fag./ae

 

 

 

 

CBC Number Name Assignment pel # Signature i Date ?

oO ee ery f é : FOL a ‘ :

clLutt {wr fE ~relvi nw Ceey | / PU (aap G/24/20
CDC Number Name Assignment [Unit/Cell # Signature Data? é
COC Number Name Assignment Unil/Cell # Signature * Date

 

¢COc Number Name Assigament |Unil/Gell # Signature Date

 

 

 

 

 

 

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 6 of 51

STATE OF CALIFORNIA - - “DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE APPEAL - ;
CDCR 602 (REV. 03/12) Side 2

 

D. If you are dissatlstied with the First Level response, explain the reason below, atiach supporting documents and submit to the Appeals Coordinator
for processing within 30 calendar days of receipt of response. if you need more space, use Section D of the CDGR 602-A.

 

 

 

 

 

 

inmate/Parolee Signature: : Date Submitted :

 

 

E. Second Level - Staff Use Only Statt Check One: Is CDCR 602-A Attached? []Yes [J No

This appeal has been:

[] By-passed at Second Level of Review. Go to Section G.

[1 Rejected (See attached letter for instruction) Date: Date: Date: Date:
] Cancelled (See attached letter}

LL] Accepted at the Second Level of Review -

Assigned to: Title: Date Assigned: Date Due:

Second Level Responder: Complete a Second Level response. If an interview at the Second Level is necessary, include interviewer's name and title,
interview date and location, and complete the section below. . :

 

 

 

 

 

 

 

 

 

Date of Interview: Interview Location:
Your appeal issue is: []Granted (4 Granted in Part [J Denied F] Other:

See attached fetter, If dissatisfied with Second Level response, complete Section F below.
Interviewer: Fiat Name Title: Signature: Date completed :
Reviewer: Title: Signature:

(Print Name)

Date received by AC:
: , AC Use Only

Date mailed/delivered to appellant f f

 

 

 

 

F. If you are dissatisfied with the. Second Level response, explain reason below; attach supporting documents and submit py mail for Third Level
Review. It must be received within 30 calendar days of receipt of prior response. Mail to: Chief, inmate Appeals Branch, Department of Corrections and
Aehabilitation, P.O. Box 942883, Sacramento, CA 94283-0001. Hf you need more space, use Section F of the CDCR 602-A.

 

 

 

 

 

Inmate/Parolee Signature: er _- : Date Submitted:

 

 

G. Third Level - Staff Use Only
This appeal has been: - BO, . . .
[] Rejected (See attached letter for instruction) Date: Date: Date: a Date: _ - Date:
El Cancelled (See attached letter) Date: . :

(J Accepted at the Third Level of Review, Your appeal issue is [}Granted [1] Grantedin Part L} Denied _ C] Other:
See attached Third Level response.

 

 

Third Level Use Only
Date mailed/deilvered to appellant f i

 

 

 

 

H. Request to Withdraw Appeal: | request that this appeal be withdrawn from further review because; State reason. (If withdrawal is conditional, list
conditions.) : ‘

 

 

 

 

Inmate/Parolee Signature: _ Daten
Print Staff Name: Title: Signature: Date:

 

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 7 of 51

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL
» CDCR 602 (REV. 03/12) Side 1
IAB USE ONLY Insti

  

 

SOR STAFF USE.ONL

You may appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, policy or regulation that has a material
adverse effect upon your welfare and for which there is no other prescribed method of departmental review/remedy available. See California Code of
Regulations (CCR), Tille 15, Section 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar
days of the event that led to the filing of this appeal. if additional space is needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further
guidance with the appeal process. No reprisals will be taken for using the appeal process. es nr cto - wu

Appeal is subject to rejection if one row of text per line is exceeded. _WRITE, PRINT, or TYPE CLEARLY in black or blue ink, —

 

‘Name {Last, First): | ona. . - : GDC Number; UnilGeli Number: Assignment:
‘Saddozai, —- _ * -Shikeb © {A¥1590  IcSPC-3B01/227

 

 

 

_ State briefly the subject of your appeal (Example: damaged TV, job removal, etc.):

DENIAL OF LAW LIBRARY ACCESS/RESOURCES/SERVICES

 

 

 

 

 

 

 

 

A. Explain your issue (If you need more space, use Section A of the CDCR 602-4): While in the cus C7 ae
ody of California State Prison-Corcoran(CSPC) ,assigned to 3-B- ad
YARD, Appellant's are repeatedly denied law library access, — “=
resources ,and services ,preventing appellant ‘'s from initiating cms

B. Action requested (If you need more space, use Section B of the CDCR 602-A): 1 ) (CSPC) Warden be =)
notified. 2)Law library access,resources,and services be
provided daily,and with staff personnel trained in the fiel¢ uw
of law. 3)A declaration that the acts and omissions

Supporting Documents: Refer to CCA 3084.3. oS eh)

fd Yes, [have attached supporting documents. _ .

List supporting documents attached (e.g., COC 1083, Inmate Property Inventory; CDG 128-G, Classification Chrono}: wnaee?

CDCR-602-G

 

CO No, | have not attached any supporting documents. Reason

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ys
Inmate/Parolee Signature: __. Date Submitted: Q 4/ 18 / 2020 if
S .S | By placing my initials in this box, | waive my right to receive an interview.
C. First Level - Staff Use Only Staff — Check One: Is CDCR 602-A Attached? []Yes []No
This appeal has been:
7] Bypassed at the First Level of Review, Go to Section E. / / ;
(J Rejected (See attached letter for instruction) Date: Bate: Date: Date:
CJ Cancelled (See attached letter) Date: . . .
CJ Accepted at the First Level of Review. .. . .
Assigned to: Title: Date Assigned: Date Due:
First Level Responder, Complete a First Level response. Include interviewer's name, title, interview date, iocation, and complete the section below.
Date of Interview: interview Location:
Your appeal issue is: {7 Granted ’ © Granted in Part (J Denied OO Other:
See attached letter. If dissatisfied with First Level response, complate Section D.
Interviewer: Title: Signature: ‘Date completed;
(Print Name} .
Reviewer: __ : ____ Title: Signature:
(Print Name} . .
Date received by AC:
co AC Use Only

Date mailed/delivered to appellant f f

 

 

 

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 8 of 51

DEPARTMENT GF CORRECTIONS AND REHABILITATION

STATE OF CALIFORNIA ;
INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A (REV. 03/12)

Side i

 

IAB USE

ONLY | Insiitution/Parcle Region: Log #:

 

“_FOR STAFF USE ONLY.

Category:

 

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

Appeal Is subject to rejection if one row of text per line Is exceeded,

 

Name (Last, First):

Saddozai, Shikeb

CDC Number.

A¥1590

 

 

Unit/Cell Number:

CSPC-3B01-227

Assignment:

 

A. Continuation of CDCR 602, Section A only (Explain your issue

ing to litigation activities related to legal matters,Court

».maintaining and respond-

 

 

deadlines,inmate appeals,and criminal and civil, actions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate/Parolee Signature:

04/48/2020

 

Date Submitted:

 

 

8. Continuation of CDCR 602, Section B only (Action requested): violated facility policy pursuant to

California Code of Regulations(CCR),Title 15,and appellant's state and
federal U.S.Cortitutional rights under the I,1V,V,VI,VILI,XIV,Amendments.

 

 

 

 

 

 

 

 

 

— —
Inmate/Parolee Signature: AbAd oz, psiPhoelyyepudice

Date Submitted: C4/18-2020

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 9 of 51

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A (REV. 03/12) Side |
IAB USE ONLY | Institution/Parole Region: Log #: Category:
FOR STAFF USE ONLY

 

 

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.

 

Appeal is subject to rejection if one row of text per line is exceedad. WRITE, PRINT, or TYPE CLEARLY in black or biue ink.
Name (Last, First): COC Number UnitiCell Number, Assignment:
Saddozai, Shikeb A¥Y1590 CSPC-3B01-227

 

 

 

A. Continuation of COCR $02, Section A only (Explain your Issue) ;: 7410 taining and respond-
ing to litigation activities related to legal matters,Court
deadlines,inmate appeals,and criminal and civil actions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Inmate/Parolee Signature: - Date Submitted:

04/18/2020
B. Continuation of CDCR 602, Section B only (Action requested): violated facility policy pursuant to

California Code of Regulations(CCR),Title 15,and appellant's state and
federal U.S.Corsitutional rights under the I,IV,V,VI,VIII,X1IV,Amendments.

 

 

 

 

 

 

 

 

 

 

 

Date Submitted: O4/18-2020

Inmate/Parolee Signature: ,«

 

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 10 of 51

 

 

 

 

 

 

 

SA en aDTa tO) DEPARTMENT OF CORRECTIONS & REHABILIATION
fama Rev zo) INMATE REQUEST FOR INTERVIEW

DATE TO ; FROM (LAST. NAMB} S COCR NUMBER
63/27/2020, 3B-YARD-L AW LIBRARY | Saddlonai_, AYISIO
HOUSING BED NUMBER WORK ASSIGNMENT JOB NUMBER
3Bo-1 (csP) BBal-227| NA FROM TO
OTHER ASSIGNMENT (SCHOGL, THERAPY, ETC.) . ASSIGNMENT HOURS

wa SHUNT HOURS

 

 

Clearly state your reason for requesting this interview.
You will be cailed in for interview in the near future if the matter cannot be handied by correspondence.

 

Alin: Law Library - 1 T have itive court, litigations, CU5eS, ¢ Appeal deadlnes ;
(equicing physica access to law brary to photo -coppy tne) eenduct legel research;
needed lo, Pee Lute. 2qtl actions. Abase pode egpolbiment.. C Diplicate

Ce: lyaiden / Clerk, b USDE /DLG/OLA Ui- Wuled - 3-27- ZOZO
E y NOT write below this line: more spaces required, write on back, : q]
ek Rotes . oF). af /20
Hou howe a ess (red douet Lik Gf H/20- F Gin. You. lowe PLLe
Shales S[¢20~ e/afoe. You are Sebelulel for ubran 7/8/20 Tem

PSK , LWbverry adaeer is Pee onl

   
     

 

 

    

 

 

 

 
ie

+

Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 11 of 64 pede COON

Work Schedule if upplicabie:

 

oo lycaecseerz curt, Locked Duwa? 0 Yes A No

 

Woke

PRIORITY L LIBRARY USER (PLU) REQUEST AND DECLARATION.

Date of Request: OY 9 OF _: 2020 Dear pecenied pec Frown Cece bi bree: ry (form)
Shrike Saddoreu AYiS4oO

Inmates Full Name (Print Lezibiy ) CDCR =

Complete [nmate Housing Assignment Information:

Z2B-YARD — 2Boi- 227L ~ Enhanced Cutpatant Pragcam (EaP) Barccran State Falcon.
Po.Bax B46l Corecran CA 43212

Complete sections A through D below to describe your established court deadtine and cert i vous
eligibility for Priority Legal User (PLU) status.

A. My established court deadiine is based on (check one id2 information):
A court imeosed deadiing for an active case : ATTACH UMENT SHOWING:THE=p Fa DLINEY

city court (2.8. Kern Couns. Superior Courth: United States Disters rt try apt Narikern Dist, - ~ ChS2 Nem bers -
pecify case number [8-69658 / 19-4047 / 1G. GUSH! / I8-07337 /Aige Fox Eastern Dist, Case Ne,

  
 

YI wie

 

 

OR bdo -tV.003S8 ~TLT
A stators deadiine.
identity the statute oy court mute that compels che deadine: Alooe core. 2 chive. thecs
| on docket ceduiring
. . oy oo. Noa
3. My deadline pertains to armprcheck one and oro. ide informacion if peeded:
Bh. My dead! talas toainprcheck one and emation io peededs immedinte (2eponae

~ hee ic ip cedar record -
bd State oc Fedary yatias Domania crise
3h UC) pe: farce MITA Dot bathe

+) Domate Ayal «CSP C- 2e-20-5iN1/ a6 “ake 3

      

  

C. The das oft established courtdeatine is | Ai 2 20525 2 nidtue
MEN, Dy, va feQuir ing immediate Fesgacase
D. famare’s self certification of eligibilims cones. al tharaep. Slee qed dye cate
7 oom yt mane et tr tee ~ _ - ~ _— ; :
Lo i ee ee ” aan ~ LS Pa CAGE ie Wot ? | Rett, ef of ee
Bq ian Orkin Oana who onis work onvims individual case foe ce. “ .
= . : ee A Pa 7 TS tl TOS era Deb
_ IB" 793T Nie & Ree ELL G7,
boaruifs thar all of the adove Unformation is true and correct, [un soeeang that py none ion for PLL fic fr

sruius. or the granting ovms PLU status, will be revoked for falsifvin information an tig reqe
that fwill be wutiy ofan administrative rule violation,
WW teste ~ejudice oy.
eee pecerved and
Ldddozon ANIS40 SU et 2026 “Sent
Inmate's Signatur: CDCR =

stl and

 

OCR Stath Use nis

Pal grates is CSTE ED .

ae Lewal Le 2 ePL) suicus bevins on Ss uf 2
eres Lesa User (PLt i status ends or G 8 “2a”

PEL status is DENTED for the Fvilowine reasan(sy: a

hia,

(ena yt mer are Mel ES poco Tye wehbe wey foie.
Revie wing Sat fy Cartificaan: Cx Reaves

USSE CAND (B-O SSS - You hawe (HloJ & weston fro eefemen of tome buck Fe anect
\

Thee dO ne bay ? ait} 7

  

i hase resigned this request and before granting this reyes [hase verified dus the requesting ineate has
~ babe bile
avabd nuit dradine thar tas Peon established by a Court, Srarure, or Rules af Cen:

. ag? > . .
Ly Ee PES é of LEMON AG ({ 73 20
Kovigaina Sui Name Print SLUT Say

 

r2 —

EL os rany Cesptbent PUL status een] WO apres, Sou walt Iau Tadeo ceed pte che filse art a tu sdur peal
te are _— a pA al '
Pe blige trade eon Pepe bape be

peeoenitte Che dorae soa wll bie cousdalerer bp celuah Mack siesta at
 

1/20'"'Page 12 of 51

 
 

 

hui

Case 5:18-cv- os eR AGF Db ter O8/4

 

STATE OF CALIFORNIA STON AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME (Print): (LAST NAME) (FIRST NAME} CDC NUMBER: SIGNATURE: 4
Saddo#al SaAbkeab A¥YU590 Subkeb Sadduwal
HOUSIKG/AED NUMBER: ASSIGNMENT: TOPIC {LE, MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
CSPC-380L+227L HOURS FROM TOL oWAL ASSISTANCE REQUIRED
CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: "EM 2 C See g C a A £ ] c ood a 2 na t or c a Me ja we suan t bE 9
Galiforaia & ulablons{Cce Title 15 $$ a 38.Cn)01)., 3142 Laue @ your

 

 

 
  
  

 

 

“LEGAL

 

assistance = PPHOTO-COPY ONLY ORTGINAL LEGAL DOCUMENTS Je CULDLY
HAM TLA EXVELOPES/WRITLUG MATERIALS NEEDED To IN LTiAre
PIRSE/SECONO/THER DY} CEVEL APPRAL/GRLEVANCES REOQULAID *
YSTTON DUE hae Lege ne ag Been aE ae

re i ee cy yt s :
ioecatealy wiedoo baw bibs yoancass/sercvis

**NO RECEIPT WILL BE PROVIDED 1 REQUEST IS MATLED **

         

 

 

 

      

i

 

METHOD OF DELIVERY {CUIECK APPROPRIATE BO

 

  

 

 

      

 

 

 

  

1 SENT THROUGH MAIL: ADDRESSED TO: u -Appeai=Coordli nafors-J,Oeba ALO DATE MAILED: 4, ay 2040
? DELIVERED TO STAFF (STARF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE AROLEE): Y OO
aR BY: PRINT STAFF NAME: SIGNATURE: us : FORWAREED TO ANOTHER STAFF?
; gh . ob bie “& (CIRCLE ONE) (Ves) Na
“ ef os
IF FORWARDED - TO WHOM: DATEMELIVEREDIMAILED: MéeTHOD GF DStivVERY: ie
rs cet ah ; } c 7) fy a A Q it i 1 2 a ,! (CIRCLE GNE} IN PERSON BY 2

      

 

SECTION B: STAFF RESPONSE

RESPOHDING STAFF NAME: DATE: SIGNATURE: DATS RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL, KEEP FINAL CANARY
COPY. ,

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEWWED BY SUPERVISOR [NAME]: BATE: SIGNATURE; BATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee’s 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv-05558-BLF, ‘Bocument A. 5 Filed 05/11/20 . Page 13 of 51

hod

 

  

 

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AMO ROHAEILITATIC
IMMATE/PAROL EE REQUEST FOR INTERVIE', ITEM OR SERVICE .
COCR 22 (10/03)
SECTION A: INMATE/PARGLEE REQUEST
HASTE {Print}: (LAST NAME} (FIRST NAME} CDC NUMBER: SIGNATURE?
Saddozal .Shikeo AY L580 SALlkeb Saddozal
HOUSING/GED NUMBER: . ASSIGNMENT; . TOPIC (LE. MAIL, CONDITION OF CONFINEMENT. PAROLE, ETC.):
MSPCe IROL 227L . HOURS FROM ___T0, COURT ACCESS

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR IFEM REQUESTED OR REASON FOR INTERVIEW: , gar) ODO WTA ODN
ATT: C5PCWARDR =

  

 

aniM.Livonas, acting uadler your autnort wy tak 7 ogking & denyLag 3 ily rienk
i i j

ceas,aad bypassad inmate complaints saat

+

.
PLUMS , SREY A

Li bnary- ACGASS, Ss
to deny ay

   

‘ : my ackive court <
edt date: Apel il-? a ,aub of r@tabliattion to pu
2O-OLELLE 943 oraven
poatant mo C2 rr 7 Cape 7) » thaa
#aNC RECEIPT WHLL BE EROVIDED IF REQUEST IS MAILED **

   

 

 

   

  
   

METHOD OF DELIVERY {CHECK APPROPRIAT ERO’.

   

 

 

 

 

 

 

 

   

      

 

 

Pa WA RG = kat a 4 3

fl SENT THROUGH MAIL: ADDRESSED-TO:_7" Ve At La AS mes DATEMAILED! yi

fa DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GGLDENROD COPY TO INMATE/PAROEEE):

RECEIVED BY: SPRINT STATE NAME: GATE: SIGRATURE: FORWARDED TO ANQTHER STAFF?

a ‘ We re nt fy f “rr fy " ff we DP LD yf Cry 2 abe vig A a oy c ‘ {CIRCLE ONE) YES nO
Nee pV. Mere anda Bat YO DUCA

os

IF FORWARDED — TO HOM: DATE GELIVEREDINAILED: METHOD OF DELIVERY: eorenrenat py
: rm ASSL @ FI : 4 , {CIRCLE ONE} IN PERSON Gy vs nat we

SECTION B: STAFF RESPONSE :

RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WY YOU DISAGREE WITH STAFE RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KELP PINAL CANARY
copy.

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR (NAME!: OATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parclee; Canary - Inmate/Purolge’s 2nd Copy, Pink - Staff Mambers Copy; Goldenroc - Inmate/Paralee’s 1st Copy.
Case 5:18-cv-05568- Bir eDocument 430 File 06/4120: Page 14 of 51
S32 i L JLirages

   

STATE CE CALIFORNIA
TE/PAROLEE REQUEST
cue RB 22 (10/09)

FOR INTERVIEW, ITEM OR SERVICE

 

SECTION A:

INMATE/PARCLEE REQUEST

 

MAME (Print):

{LAST NAME}

Saddozai

(FIRST NAME}

Saikeb

CDC HUMBER:

AY L590

SIGNATURE:

ae ee a jin pal
SALkab SAIUGZAaL

 

ASSIGHMENT:

TOPIC (1.6. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.}:

HOUSING/BEO NUMBER:
HOURS FROM TO.

~3B01"227L . ane TAL

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: AY T TH

  
 
 

 

 

 

 

 

oser Ge

 

 

am deniad Law library-access/casources
April-20, 202 ean be veeitied oa(Sous,
sage Nea. and celatiag ackhve Legal | Li

Sao

 

 

 

 

 

ara oe Tunas
Peospg-262 0-014 si

 
 

iation foe Law Hbcacy oo

 

 

 

 

AW U,5,0, Qhyss eivil eouplaiot en, Dist,forc
METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) ** ue RECEIPI TWILL BE PROVIDED IF REQUEST TS MUAAILED ** on
{] SENT THROUGH MAIL: ADDRESSED TO: OosPC=Santlor LibrariaanM,Lirones ‘DATE MALLED:©)“# Je ph W, 2020
a — .
_EX DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE}:
an RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TG ANCIRER STAFF?

J

YN Es

“eo/zs20

 

 

(ORELE ney" ves No

 

 

 

 

 

 

 

IF FORWARDED — TO WHOM: DATE DELIVEREDIMWAILED METHOD OF DELIVERY: C ‘
a . Le ue as . . ; lu in PERSON SS, : : f
ote Sa Loe Llorar Lane Licgounas A Ua L ee eee Neen . ea

SECTION B: STAFF RESPONSE ©

RESPONDING STAFF NAME: DATE SIGHATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW ;
PROVIDE REASON WIIY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR LN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY. :

 

 

 

 

SIGHATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (AME): DATE:

 

SIGHATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Cislribution: Original - Return lo Inmate/Parolee: Canary - Inmate/Parolee’s 2nd Copy; Pink - Staff Members Copy; Goldenrad - inmale/Paralee’s {al Capy.
Case 5:18-cv-05558-BLF . Document 43 Filed-05/11/20.,.Page 15 of 51

   

STATE OF CALIFORNIA GEPARTMENT GF CCRRECTIONS AND REHAB ATION
RMMATE/PARGLEE REQUEST FOR INTERVIEW, ITEM OF SERVICE

COCK 22 (10/09)

SECTION A: INMATEIPAROLEE REQUEST

NAME (Print}: (LAST NAME] {FIRST NAME} COC NUMBER: SHGNATURE:

 

 

AVL SG

 

HOURS FROM,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a SENT THROUGH MAIL: ADDRESSED TO: ’ . ‘
(0 DELIVERED TO STAFF (STAFF 10 COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

 

 

 

 

 

 

RECEIVES BY: PRINT STAFF NAME: DATE: SIGNATURE: . FORWARDED TO ANOTHER STAFE?
: . (CIRCLE ONE} Yes ©" NOW”
iF FORWARDED — 79 WHOM: ’ DATE DELIVEREDMAILED: METHOD OF DELIVERY: cance tnnnd

(CIRCLE GHE} IN PERSOH « By US MAIL )

Pm oa

        

 

SECTION B: STAFF RESPONSE

* RESPONDING STAFF NAME: . DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL, KEEP FINAL CANARY
cory,

 

 

 

 

 

SIGHATURE: OATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Ganary - Inmate/Parolee's 2nd Copy, Pink - Staff Members Copy; Goldenrod - Inmate/Parolee’s lst Copy.
  
 

Case 5:18-cv-05558

1

STATE OF CALIFORMIA GEPARTMENT OF CORRECTIONS AND REHASILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

     

 

MAME (Print): (LAST MANE) (FIRST NAME] CDC NUMBER: SIGHATURE:

~ . . wi de Sad baly Qardetagal

Sa delaye at _ Nia ata BOL Ado oa aog aL
HOUSING/SED MUMEER: ASSIGNMENT: . TOPIC (LE. MAIL, CONDITION OF CONFINEMENTIPAROLE, ETC. |:

 

CSPpec/

 

 

 

 

  
 
 
 

 

 

  

CLEARLY STATE THE SERVICE OR ITEM REQUESTED GR REASCN FOR INTERVIEW:

 

 

 

 

 

 

 

 

 

      

ris MAILED **
qo SENT THROUGH MAIL: ADDRESSED TO: TL 2 pave Mattep: C4 |

_ E] DELIVERED TO STAFE (STAFF TO COMPLETE BOX BELOW |

 

 

 

RECEWVED @Y: PRINT STAFF NAME: OATE: FORWARDED TO ANOTHER STAFF?
1 <

(CIRCLE ONE) J YES NO

 

 

 

 

METHOD OF DELWERY: a

  

 

(CIRCLE ONE) PERSON ‘Sy us Mai b-"

 

“SECTION B: STAFF RESPONSE

 

RESPONOING STAFF NAME: DATE: . SICHATURE: DATE RETURNED;

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY GS MAIL. REEP FINAL CANARY
COPY.

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

 

RECEIVED AY SUPERVISOR (NAME): . DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distibution: Griginal - Return to Inmate/Parolee; Canary - inmate/Parolee’s 2nd Copy; Pink - Slafi Merabers Copy: Goldenrod - Inmate/Parolee’s Ist Copy.
 

 

Case 5:18-cv-05558-BLF «Document 43 ° Filed OSHEH 20° ‘Page 17 of 51

at “3 Mey an : ty
COCR = Divector aren ida the

 

STATE OF CALIFORNIA PEPARTMEMT OF CORRECTIONS AMD REHABILITATION
IMMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CHGR 22 1005)

SECTION A: INMATE/PAROLEE REQUCST

 

 

NAME (Prial, (LAST NAFAE} (FIRST HAME} CEC NUMBER: SIGNATURE:
caddazat Sift PhO ;
Saddazatk oo kab AYA Srmike bSacddo2zad
HOUSINGISED NUMBER: ASSIGNMENT: i. TOPIC WW £. MAIL, GORDITION OF GONFINEMENT/PAROLE, ET.)

    
 
  
 
   
        

PEN TAL ASE
ACCICSS
ankor- Cod

pdalibarataly

hos preseant Habe
oo or Court:
on ko ouaish

HOURS FROM,

 

osp-0/ SBOL/227L
CLEARLY STATE THE SERVICE OR VTEM REQUESTED OR REASON FOR INTERMIEWs «

 

 

 

 

 

 

 

my

cs

sonnel ak ChreCoresar

ri Oeacy SauVICES TAC

argavenk ma from inltiating/mat
=

Ble

 

 

 

   

te complain ave torrocorated
cad, faihed/ ye: »oeaubed stance bo $ren

 

METHOD GF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEDT WILL BE PROVIDED if REQUEST I iS MALL ED **

" + . “ 5 v rye
a THROUGH MAL: abpeEsseDTo, Dirawtor-COCRrConale Gipson -  patemaueo: 3 Ua 2O2O
IeDELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/FAROEEE):

  

 

       

 

 

 

     

 

 

#
RECEHED BY: wee ANE: . DATE: : SIGNATURE: >, WE PCED Teo eal | {FORWARDED TO ANOTHER STAFF?
: : f 4 bali u Woda OAS Tit -
3 - fy prs ety ap a?
: Q B/S af A930 ro Sg (CIRCLE ONE) YES HO
=
if FORWARBED — TO WHEM: . DATE DELIVEREDIMAR ED: METHGO OF DELIVERY:
Miveackor of Cosy May 3 ' my [CIRCLE ONE) IN PERSON LaYUS MAIL
Lge : Ohoson 2 ‘ /
' ; : : ? se ape
- . - =a e
SECTION &: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPER VISOR IN PERSON OR BY US MAIL, KEEP FINAL CANARY
copy.

 

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: . SIGRATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to inmate/Paralee; Canary - (nmate/Paroles's 2nd Copy: Pink - Stalf Members Copy: Geldenrod - lnmate/Parolee's 1st Copy.
 

Mabdpeornila seat

Case 5:18-cv-05558-BbFs Document “42: iE

   

STATE OF CALIFURNTA REP]
INMATE/PARGLER REQUEST FOR INTERVIEW, ITEM OR SERVICE
GDGR 22 (40/09)

SECTION A: INMATE/PARGLEE REQUEST,

 

T REXAASILITATION

 

 

 

 

     
 
 
 
 

 

 

 

 

 

 

 

   

 

 

NAME (Print): {LAST NAME} (FIRST NAME} COC NUMBER: SHGNATURE:
on q ne . . ot 4 h fe: wey . mk ~ yy Gla a
Sacdozat ; SAdkean AYE SSO Series oSaduazar
HOUSING/BED NUMBER: ASSIGNMENT: TOPIC (1.6. MAIL, C' TON oF COUFINEMENT/PAROLE, EY4,| oe
vps : HOURS FROM, To” i
CS e-C/SS0t/ 227. 1
CLEARLY STATE THE SERVICE GR ITEM REQUESTED OR REASON FOR INTERVIEW: a T TA ‘
i e _ oo
, + tT oo ba oy pee “ lo ey py 4b i, “> gee ee ope bee mom
Law Libeary personnel at GSP -Corcoran,uoon my tCagaatad
danied mea Lad Libeory-pait SES/ACCESS/RE SOURCES ErousMAnCn. Ls gasent date:

MAY<2, 2070, t0 pravank
lVaval~litizatlona/ag

2 bite =

From loltiatins/maintaining/orosect geCol
g,ate., VERTFLIED out of rataifation to puaisn
se 5

 

 

     

 

,

 

     

 

 

filins famak sey SOMS), HDRES onye'. int Lys asolead,&
failed/esteuse 13 s,requiving your 3 Ag ie Foo s
METHOD OF DELEVERY (CHECK APPROPRIATE BOX *=NO RECEIPT WILL BE PROVIDED TF REQUEST IS M AILED we
ENT THROUGH MAIL: ADDRESSED TO: GOR. Seagratarysstalops Dias DATE MAILED: 5 20

 

 

ELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATEsPAROLEE):

 

           

 

 

 

       

 

 

RECELVED 3; PRINT STAFF NAME: 7 e rc BATE: Wu 5 i as 3 if Z i} J SIGNATURE: c a t 3 i FORWARDED TO ANOTHER STAPF?
B.Saguca/o. du anbre | bo shga/vlil nos jforezove) yes 0
IF FORWARDED — TO WHOM; - ; . . DATE DELIVERED/MAILED: METHOD OF DELIVERY.
Sagopa b i 2 " : i QD + ag Mt 4 Y af 2,2 ,at (CIRCLE ONE} i PERSON BY US MAIL
“SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: / SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORW ARD TG RESPONDENT'S SUPERVISOR [N PERSON OR BY US MAIL. KEEP FISAL CANARY
COPY,

 

 

 

 

 

SIGHATURE: DATE SUBMITTED:

 

SECTION D: | SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (MAME): DATE: SIGRATURE; DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Paralee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's ist Copy.
 

Case 5:18-cv-05558-BiF: 'Baétinient 48° Filed 05/11/20" ‘Pag’'19 of 54

hg rem ETE bebe

STATE OF CALIFORNIA DEPARTMENT OF CORPECTIONS AND AEFABILITATION
INMATE/PARGLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/08)

SECTION A: INMATE/PARGLEE REQUEST

 

NAME [Print}: {LAST RAJAE) lFRST NAME} cic NUMBER: : SIGNATURE:
De abel ! awa Aud tock
Saddozat Saikac A¥L590

 

HOUSING/BED HUMBER: ASSIGHHENT:
. HOWRE FROM. TO

my er v4 : 1

C8P+C/ 3801/2271

CLEARLY STATE THE SERVICE OR ITEM REQUESTED CR REASON FOR INTERVIEW: At f ue
f

 

 

 

 

 

 

 

 

Saran Smbithn/Gock Oubudsmans
[5PeCocceran, Se eee eee
ne las Libre /ACCESS/RESOURCES , Prom=MARCH-15 Te
420.4 2 vwavant aa fran faitlatiaz/makat ainine & pi
alelitigatioas ap ale ats, ,VeatPrep,out oF
ing inmate Complaints (Seat, 50%5).5ups Lsory O01

uivine your

 

 

Law Librac = x

 

 

  

 

 

 

     

METHOD OF DELIVERY (CHECK APPROPRIATE BOX} **NO REC EIPF WILL BE PROVIDED IF REQUEST IS MAILED **

 

 

 

 

 

TAENT THROUGH MAIL: ADDRESSED TO, LOCR = Oued 8a ab/Sara Smith pate MaAep: US) US
EXPELIVERED TO STAPF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATEPAROLEE}:
RECEIVED BY: PRINT STAFF NAME: . OATE: SIGNATURE: > FORWAROED TO ANOTHER STAFE?

Me Oma Add Gee EA a We af wt af ra (CIRESLE ONE) YES NO

 

 

 

 

METHOD OF DELIVERY; tein
a
we

     

 

 

i
2 “4 = ; j b h 3 my (CIRCLE ONE} IN PERSOH BY US AVAIL sy,
7 " : la!

SECTION 8: STAFF RESPONSE

RESPONDING STAFF RANE; DATE: SIGRATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WEY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. REEP FINAL CANARY
copy.

 

 

 

 

 

SIGNATURE, DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Retum to inmate/Parolee; Canary - inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Paralee's 1st Copy.
 

Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 20 of 51 ’

 

 

 

 

SAT oF ALOR HEALTH CARE SERVICES REQUEST FORM = A"™ETeF wos
PART [: TO BE COMPLETED BY THE PATIENT

A fee of $5.00 mar be charged to your trust-account for each health care visit.
if you believe this is an urgent/emergent health care need, contact the correctional officer on duty.

 

 

 

 

 

REQUEST FOR: MEDICAL [] MENTAL HEALTH DENTAL LJ MEDICATION REFILL [J
NAME [CDC NUMBER
Snikad gaddosai AYL OO wa

 

 

PATIENT SIGNATURE

 

   

 

REASON you ARE REQUESTING] HEALTH CARE SERVICES. (Describe Your Health Problem And iow Long You Have Had
The Problem) A iTS De Gladstebor Par our conversation on Agri l-ta. Uo

ALNess fo Fas i Lity law library &

 

ry aye nok recs r an

 

 

 

& gaint ain my Court deatlines iihigation aposal at
le of uncelivered lezal correspoudenca, wilson nas

   

 

    

spagsion,ate. ok age azaiskh ve and eaash out to fas sility sao wade

NOTE: IF THE PATIENT IS UNABLE TO COMPLETE THE FORM, A HEALTH CARE STAFF MEMBER SHALL C 0 MPLETE THE FORM ON
BEHALF OF THE PATIENT AND DATE AND SIGN THE Fi ORM

PART Il: TO BE COMPLETED AFTER PATIENT’S APPOINTMENT
LI Visit is not exempt from $5 00 copayment. (Send pink copy to inmate Trust Office :)

 

 

 

 

 

 

 

 

 

 

CBC 7362 (Rev. 03/04) Original - Grit Health Record Yellow’ - Inmate (if copayment applicable) — Pink - Inmate Trust Office (if copayment applicable) Gold = Inmate
Case 5:18-cv- 05558- BA Pogumenn 4s Filed 05/44/20, Page 21 of 51

  

 

 

 

 

 

 

 

 

 

 

 

 

     
 

   

 

     
 
  

 

 

 

    

 

 

 

 

& GLack
STATE OF CALIFORMIA DEPARTMENT OF CORRECTIONS AND RoHAGILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PARGLEE REQUEST
HAME (Print): = {LAST NAME) {FIRST NAME} COC HUMBER: SIGNATURE:
Saddozal Sakieec AYLS90 Snikeb Saddogal
HOUSING/BED NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF SET EMENTIPAROLE ETC)
CSPC* S801 2271. . woursFRoM__tO__ | eNTED ALGHT TO APPBAL
CLEARLY STATE THE SERVICE OR ITEM REQUESTED GR REASON FOR INTERVIEW: 4 TTA al 25 Sec ~ ya pels ic mgt oe
Coordinator 'se],Caballos,L.Garrol,& Stat F ,are rape cejecting/Caacelling
*4inberfecing with ay eiank be ah AGG R15 $3084.14), oLisnin. 3008L Dias
ore judice to pvoteat and ald 3st viseouduck and corruption, stamning fron
rata Liation Eo oudiand ae iniaiabin a an stion Comelaint ba ¥.5.0.0 i agen
aen,Olsteies Court-Cas 1: 2G-ov-U358¢ ae »tmus cagulting indaniara .
adies ‘For issues. toneearos witatio enw rody veguichlag youc assietance,
METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) * RECEIPT WILL BE PROVIDED IF REQUEST 1S MAILED ** 4 . :
[ff SENT THROUGH MAIL: ADDRESSED TO: me C. tee daneZent Clark/Ureant paTemanep i 724, 2026

 

a DELIVERED TO STAFF (STAFF TG COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

 

 

 

 

 

 

  

RECEWED BY: PRINT STATE NAME: } DATE: SIGRATURE: FORWARDED TO ANOTHER STAFF?
7 Ae sue FI a9 adm mf, Q Li se Lk. ~ & {CIRCLE ONE} YES HO
Sie Z ie . .
JS Mleanter YY Pane | 2060 ee SOauGea To Die ,
IF FORWARDED - TO WHOM: DATE DELIVEREDIAAILED: METHOD OF DELIVERY:
Say a MA ag ge lp fb cw ne te Lome 4d % (CIRCLE ONE] iN PERSON,” py us mall bey
cUpesvardan-Kank Clacs/Ure Ageblle2l,2 a Ae eel

   

 

SECTION B: STAFF RESPONSE

RESPONDING STAFF NAME:

 

DATE: SIGNATURE: DATE RETURNER:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAH... KEEP FINAL CANARY
copy.

 

 

 

 

SIGNATURE: DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

. RECEIVED BY SUPERVISOR (NAME):

 

DATE: SIGNATURE: DATE REFTURNEO:

 

 

 

 

 

 

 

 

 

 

 

 

Distribulion: Originai - Return to inmale/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee’s tst Copy.
Case 5:18-cv-05558- Bif>: ‘ ‘Bacument.4s i p Filed 05/1/20 i: Rage 22 of 51

   

 

 

 

A =| tooadb bos
[
STATE OF CALIFQRMIA DEPARTMENT OF CORRECTICNS AND REHABILITATION
WIMATE/PARULEE REQUEST FOR INTERVIEW, (TEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
MAME (Print): {LAST HAME) . {FIRST HAME) coc HUMBER: SIGHASURE:
Saddozal Sabkeb A¥Y1599 Baikeb Saddowal
HOUSINGIBED NUMBER: ASSIGNMENT: . TOPIC {LE, MAIL, CONDITION OF CONFINEMENTIPARDOLE, ETG.}:
oseCe3p0L-2271 , HOURS FROM ___fO___ TT MMATE APPEAL OSSTRUOT Tbs

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW "J" { Nj :

 

 

 

 

 

MY tf peal Goordinator(s3):J.Cabal pe
L.Caccol,P.Williama-As a resulh or your capeat Failur as/r rejectloi ssa ANC} Bake
ions ,& pucoosetul delays of my inmate ,ia3 Frustrated, inp.

   

 

 

ae Frou saaking available camedy and exuaustion,whicn stams prom i 2tabial eLOG Lo
: Huitiating Chikh action ataLaskt you in U,3.B.0,%

SCILED ,& to aid se ate migconduet/corruptioa.| save Forua
3 U Bo your NEY

   

    
 
 

 
 

SCSPC=2e 20-0538 Tabse Trnate a;

 

" METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) ** NO RE CEPT WILL BE PROVIDED IF REQUEST 15 MAILED **
ACh EET : ; QQ r ey ey ity
Pf SENT THROUGH MAIL: appressep To. OS PanApoaal Cor. jdinatests)].Geballos  paremanen. 24/421, 2020
of DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

   

 

 

 

 

   

RECEWED BY: PRINT STAPE HATE: DATE: SIGHATURE: A FORWARDED TO ANOTHER STAFF?
_
} 5 ~} eg ¢ é i _ 2
don - / Pee z A ies of pi i my gh (CIRCLE.ONE) YES No
J. fleantar Ny Yang oO ee) ty Kelused Vo Sica |
+ -
iF FORWARDED - TO WHOM: DATE HELIEREDMAILED. WETHOO OF OELWERY: omatoue
oe oD
prety cha Saal a abortus “ oh “so = ONE ERSON I .
CSPa- 2aia Cootdioatagse J.C Lob Apbeiie-2l, (ORCLE ONE) INPERSON sev USHA J)

 

SECTION B: STAFF. RESPONSE

RESPONDING STAPF NAME: GATE: SIGNATURE: - . GATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT" § SUPERVISOR EN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

 

 

 

 

 

SIGNATURE: . DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED SY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee, Canary - Inmate/Parolee's 2nd Copy, Pink - Staff Members Copy; Goldenrod - inmate/Parolee's ist Copy
 

 

STATE OF CALIFORNIA

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM

 

 

 

 

  

CEPARTMENT CF CORRECTIONS AnD PEXASILITATION
OR SERVICE
COCR 22 (40/09)
SECTION A: INMATE/PAROLEE REQUEST ;
MAME (Print): {LAST NAHE} {FIRST NAME} CBC HUMBER: SIGNATURE:
Sacddozal Sthiken AXY1590 Sade addoval

HOUSING/BED NUMBER: ASSIGNMENT; TRIG it PPR CONDITION OF CONFINEMENT/PAROLE, £7

Vr - a De G.Vd 2
CSPos300L+297

 

 

 

HOLIRS FROM -

   
  
  

 

 

fmol

 
 

Oe

LAV EL

  

 

 

 

 

 

   

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) =*NO RECEIPT WILL BE
C1 SENT THROUGH MAIL: ADDRESSED TO:

 

is, fa “tamate aga

 

Q

C5Se C=

DATE:

ACPRAL COORD INAT

A DELIVERED TO STAFF (STAFF FO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE)
RECEIVED BY: PRINT STAFF NAME:

“I
=e
oe

yim f

Ceballos

VIDED IF REQUEST IS MAILEB **

oe

. mye
DATE MAILED: *f +r!

 

 

 

 

 

 
  

 

 

SIGNATURE: FORWARDED TO ANOTHER STAFF?
Vo, if fi 7 ly (CIRCLE one) Oo _ YES, 5) NO
. oid t £
IF FORWARGED - TO WHOM: METHOD OF DELIVERY: uN tt,
i mt Oo A i” aTi¢ {CIRCLE ONE) IM PERSON fT BY US MAIL
Ao ky t L ae con A
L radia , we, eat
SECTION B: STAFF RESPONSE

 

RESPCHDING STAFF NAME:

DATE:

SIGNATURE:

 

 

 

 

DATE RETURNED:

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFE RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MALLS
COPY,

KEEP FINAL CANARY

 

 

 

SIGNATURE:

 

DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR {NAME}:

DATE;

 

 

SIGNATURE:

 

 

DATE RETURNED:

 

 

 

 

 

 

 

 

Distribution: Orginal - Return to inmaie/Parolee; Canary - Inmate/Parclee's 2nd Copy, Pink - Staff Members Copy; Goldenred - Inmate/Parolee'’s 1st Copy
Case 5:18-cv-05558-BLF;: Posument4s -Fijed,Q5/11/20 Page 24 of 51

See Yard Catan

STATE OF CALIFORNIA LESARTMENT OF CORRECTIONS ANO REHASILITATION
MIMATEIPAROLEE REQUEST FOR INTERVIEW, ITEM OF SERVICE
CDCR 22 (1003

SECTION A: INMATE/PARCLER REQUEST

 

 

MAME {Print}: {LAST NARE} (FIRST HGALE} ODS NUABER: SIGNATURE:
1 yp at Ghtbat we heer dl a “te pd ’
Saddozar SAikeb AYEL490 Satkeb Saddoazat
HOUSIRGIBED NUMBER: ASSIGHMENT: TOPIC (LE. MAIL, CONDITION oF CONFINEMENTIPARGLE, ETC.):

  
  
 
   
  

wo LAW

-5BO be 227 EL __ y ACE

   

 

 

 

 

 

 

 

 

ra Aprile1l§,2020, f am deni

+ ayant . + vy em dean ya :
9 subailebbed raqguasta vereie

 
  
  

 

 

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) NO RECEIPT WILL RE PROVIDED iF REQUEST TIS MAILED **
(CF SENT THROUGH MAIL: ADDRESSED TO:_O5 Fe Se B= YAR ie Cat a} / DATE MAILER: (14 7”
[1] DELIVERED TO STAFE (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE-PAROLEE}):

RECEIVED SY: PRINT STAPF NAME: - DATE: SIGHATURE: .

 

 

FORWARDED TO ANOTHER STAFF?

(CIRCLE ONE) YES" "7 >, NO

 

 

 

 

METHOD OF DELIVERY:

 

{CIRCLE ONE) IW PERSON BY USM.

      

 

 

o p2-¥ TAP U ATS
SECTION B: STAFF RESPONSE
RESPONDING STArF NAME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL, KEEP PIMAL CANARY
copy.

 

 

 

 

 

 

SIGNATURE: GATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR {NAME}: GATE: SIGMATURE: : DATE RETURNED;

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmata/Parolee; Canary - inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Gcidenrod - Intnate/Paratee’s fst Copy.

 
  
 

Case 5:18-cv-05558-BL,

  

Document 43. Filed, 05/11/20 Page 25 of 51

ai of Gar@)ioa oan

STATE OF CALIFGRNIA REPARTMEN” OF CCRRECTICNS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

CDCR 22 (10/09)

SECTION A: INMATE/PARGLEE REQUEST

 

 

       
 
  
  
   
   
  

 

NAME (Print): (AST HAME) (FIRST NAME) . Coc NUMBER: SIGNATURE: .

Soy delay § : AWE SOE byt loggin Daqaedpley: ‘
Saddozal, snikab AYL5S90 Saikeb Saddowal
HOUSINGIBED NUMBER: ASSIGNMENT: TOPIC (LE, MAIL, CONGIT! POAT Rea E PAROLE. ETS.}:

rs
Pu Py My SPURS
OSP=380b-2271. HOURS FROM ___TO

 

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: A Tr Me f aPaT
‘ pal

  
  

 

J.Cabdallos-COlt: HARCH-L6-Lo-APAILALS, 2020 ,725
& vesoucees,upon wy Lamate subinitbed requests 1 acitied:
prow Luik hating pand mailataininogeinmate appeal/econolai

agsistanss tocopyrorisinal inaa
Parys to be ate aatad :

 

 

   

 

 

 

  

keecaubiva Am GD

a
METHOD OF DELIVERY (CHECK APPROPRIATE BOX) ** “NO RECEIPT WILL BE PROVIDED IF REQUEST S MAILED * &G CR t 5 3 3133.0:
C] SENT THROUGH MAIL: aDpREssen To: CS e-APPRAL-GOORDTMATOS alioseGC Tdaremanen: O45; 19 2)
C1] DELIVERED TO STAFE (STAEE TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED BY: PRINT STAFF HARE: . DATE: SIGNATURE: _ ws fo we FORWARDED 16 ANOTHER STAFF?

ao “Ay
(CIRCLE. CME). YES Na

 

    

 

 

 

 

 

 

IF FORWARDED ~ TO WHOM: METHOD OF DELIVERY: ewe na

at “en
(| (OIRCLE ONE) IN PERSON BY US MAIL FE

  

Ce AT OTT GES
ow LAL, Ret AES

   

 

 

SECTION 8: STAFF RESPONSE

RESPONGING STAFF AME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPER VISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
copy.

 

 

 

 

 

SIGHATURE; . DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE: ‘ SIGNATURE: OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Paroles; Canary - lamate/Parolee's 2nd Copy; Pink - Slaff Members Copy; Goldenrad - inmale/Parolee’s 1st Copy.
Case 5:18-cv-05558-BLF,, Dogumert 4a 7Filed 96/11/20 Page 26 of 51
LETIGATLON GOORDEN ATOR
STATE OF CALIFORNIA
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/05)

SECTION A: INMATE/PAROLEE REQUEST

CEPARTMENT OF CORRECTIONS AND REHABILITATION

 

WAME (Printk (LAST MAME) {FIRST NAME) CDC NUMBER: SIGNATURE:
Saddogzal Shikeab AYI5S90 ShikhebSaddogai
HOUSINGIBED NUMBER: ASSIGNMENT:

 

TOPIC (LE. MAK, CONDITION GF CONFINEMENT/PARGLE, ETC):

GSP*3B01-227L HOURS FROM_____10 LAW LISSARY DENTAL

 

 

 

 

 

 

 

LEARLY € THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERMIEWL 4 cru Ta
c star AT ING (TUTE HOT

TCE) LIT IGAT L0M- GOORDINATOR(GSP
On Harche-16,to April- w£5 2020, No lay library atas easoureas has bean affordad.
roma verified oa(SOMS) ,& neadad t: 9 prOsasuie my a aur E daadlines/ appeals/
canplaints/pls cadinaa,aic, ,oneU,S,Disteich Gaur wa Div, Case n03,13~ 05958/
$2204047/13-04511/13-07337/% Bastern Dist. wk QOra7- oT 8 and can be lecated on
COURT BATA BASS. Please orovida:rcopy-services of CONPIDENTIAL“LECAL-DOCS, /Plead-

ine papes/Legal»Manila-Snvelones,purguangk t CCR) LS S313 (a) 1 & ! $162

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAIL ED

 

 

fr
C SENT THROUGH MAIL: appressep ro: GaP" LIT IGATION- COORDINATOR DATE MAIL eo 4 43,2020
FC] DELIVERED TO STAFF {STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO IXMATE/AROLEE):
RECEIVED BY: PRINT STAFF HAME: DATE: SIGNATURE; FORWARGED TO ANOTHER STAFF?
eo. Pe be ope, | | i3 { Sue 3 (GRCLE ONE) SUYESS NG

 

 

 

 

 

IF FORWARDED ~ TO WHOM: DATE DELINEREDIMAILED: METHOD OF PELIVERY: es
“ 4 ag ay ~ i n i Pay CIRCLE GNE} IM PERSON F SY UB MAIL }
CSP-LETEGATION COORDINATOR APRTL<13, 2020 ee ET NS tT -
—

 

SECTION B: STAFF RESPONSE

RESPONDING STAFF HABE: DATE: SIGRATURE:

 

BATE ReTURNEE:

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR EN PERSON GR BY US MAIL. KEEP FINAL CANARY
copy.

 

 

 

SIGNATURE: BATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED BY SUPERVISOR (RAME; DATE: SIGNATURE;

 

DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to lamate/Parolee; Canary - Inmate/Parclee's 2nd Copy; Pink - Staff Members Copy, Goldenrod - Inmate/Paralee's 1st Copy.
Case 5:18-cv-05558-BL

STATE OF CALIFORNIA

  

**Page 27 of 51

 

DEPSRTHENT OF CORRECTIONS AMD REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME {Prinl}: {LAST NAME) {FIRST HABIE} CDC NUMBER: SIGNATURE: -

 

Saciious

AYLSSY

 

HOUSING/BED HUMBER: ASSIGNMENT:

 

 

 

HOURS FROM

 

 

 

 

 

 

 

 

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX } =*NO RECEIPT WILE BE PROVIDED iF REQUEST iS MATLED *

 

Seb t PAOLA
C1 SENT THROUGH MAIL: ADDRESSED To:_{)0) C714 ARDES= Rene

Clac e/C

OD

“EXDELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE AROLEE):

Path = DATE MAILED:

 

 

RECEIVED Vive STAFF NAME: DATE: ,
| 7, tye | ,

 

Vis , " Py poten

SIGNATURE:

K >
Meet a a,

 

 

 

if FORWARDEG - TO WHOM:

    

DATE DELIVEREDIMAILED:

qApedilel4,%

 

METHOD OF DELIVERY: ee

_JHIRCLE CNG} IN PERSON host Man. |

Megane

 

‘SECTION B: STAFF RESPONSE

 

RESPONDING STAFF NAME: DATE:

 

 

 

SIGNATURE:

DATE RETURHEC:

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR [ii PERSON OR BY US MAIL, KEEP FINAL CANARY

COPY.

 

 

 

 

 

SIGNATURE:

BATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

 

RECEIVED BY SUPERVISOR {NAME}: GATE:

 

 

 

SIGNATURE:

DATE RETURNED:

 

 

 

 

 

 

 

Otstr’bution: Original - Return to Inmate/Paroles; Canary - lnmate/Paralee’s 2nd Copy, Pink - Staff Members Copy, Goldenrod - Inmate/Parolee’s 1st Capy,

 

 

 

 

 
Case 5:18-cv-05558-BLF® Document'43: Fitéck 05/11/20 Page 28 of 51

LP yet arr, ven Sey

Pb ag dX | bats ClNGa TEN ATO a

 

STATE GF CALIFORNIA ‘ DEPARTMENT OF CORREDTIONS AND PEHASILITATION
INMATEIPAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVIC
CDCR 22 (10/08)

SECTION A: INMATE/PARGLEE REQUES

 

HAME (Print: {LAST RAME}S {FIRST RANE} CDC NUMBER: SIGNATURE:

Saddogal SAL keno AYITS90 Smisen Sadedozal

 

 

HOUSING/BED HUMBER: - ASSIGRMENT: : TOPIC (LE. MAIL, CONDITION GF CONFINEMENT/PAROLE, ETC):
HOURS FROM, To.

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

METHOD OF DELIVERY (CHECK APPROPRIATE BON) ** NO RECEIPT WILL BE PROVIDED If REQUEST IS MAILED #* 0 77 7%
9 SENTTHROVOH MAR: ADDRESSED TO_O SPELT PLGAT TON Cook) TSATOS DATE MAILED: (34,00 #
. [] DELIVERED TO STAFK (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROL. FE};

     

 

   

 

 

 

       

 

 

= BY: PRINT STAFF NAME: DATE: : SIGNATURE:
J ALE PAKTAL Jade
If FORWARDED - TO YAIGM: METHOD OF DELIVERY:
Seb Pd} COAT POS cl foi (CIRCLE ONE} IN PERSON By US MAL
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAIE: DATE: SIGNATURE: . DATE RETURNEG:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OK BY US MAIL. KEEP FINz AL CANARY
copy.

 

 

 

 

 

SIGNATURE: GATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

 

RECEIVED BY SUPERVISOR {NAME}: GATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Retum to InmaleParoies: Canary - lnmate!Parolee's 2nd Copy; Pink - Staff Members Copy, Goldenrod - Inmale/Parolge’s tal Copy.
  

Case 5:18-cv-05558-BLF ‘Docuiiert 43) Filed'OS/11/20 Page 29 of 51

 

   

 

   
 
  
  

 

CAUIFORMIA DEPARTMENT OF CORRECTIONS AND REHABHITATION
EIPARGLEE REQUEST FOR INTERVIE ME RVIE
(10/08)
SECTION A: INMATE/PARGLEE REQUEST
NAME (Prlath: (LAST HARE) (FIRST NAME} COG NUMBER: . SSGNATURE:
Saddogab | Smikeo AYLS9
HOUSING/BED NUMBER: . . ASSIGNMENT:
CS fa SAG] we POPE HOURS FROM

 

 

 

 

 

 

 

 
  
   

an
dun

 

ag yh fF
MOLD o

tee

Ls

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX } *ANO RECEIPT WILL BE PROVIDED IF REQUEST r is MAILED ae
aT Ea vf o al 2 2AM oe a Yt ™ . i # i OS

 

 

 

    
 

RECEIVED BY: PRINT STAFF NAME: FORWARDED TO ANOTHER STAFF?
|

ne

 

oe (CIRCLE ONE} ove

 

 

 

 

METHOD OF DELIVERY:
(CIRCLE ONE) INPERSON CBYUS MAIL”

 

SECTION B: STAFF RESPONSE

RESPONDING STAFF MAME: BATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPER VISOR EN PERSON OR BY US MAIL. KLEP FINAL CANARY
Cory.

 

 

 

 

SiG ATURE: . DATS SUBMITTED:

 

SECTION BD: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NATAE}): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Paralee; Canary - Inmate/Paroiee's Zed Copy; Pink - Staff Members Copy: Guldenrod - inmate/Parclae's 1st Copy.
Case 5:18-cv-OS5 5,8, PPSUMEN 4p AUC OUSLZO.- Rage 30 of 51

Senior Libraritan-M,Lirones

Education. Sup.Wortman
STATE OF CALIFORNIA . DEPARTMENT OF CORRECTIONS AND REFARLITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

NAKE (Print): (LAST NAME) (FIRST NAME) CDC NUMBER: SIGTATURE:
Saddozai Shikeb AY1590 Shikeb Saddozai
HOUSING/GED NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PARGLE, ETC}:
. HOURS FROM . 4 . - y
CSPC-3B01-227L ° —_—" DENIAL OF LAW LIBRARY

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW ATTN : c S P Cc ~ S ean i or L i prar 4 ant: M . L i rones- I

am denied law library-access/resources/services-from,March-16, to present~
April-20,2020,can be verified on(SOMS).My inmate requests furnishing Court
Case Nos.,and relating active legal litigations deadlines ,& appeals wargant-
ine-P.L.U.or alternative-G.L.U,,access are ignored/unresolved,out of retal-
jiation to my Law library complaint-Appeal#CSPC-2-20-01111.Please provide me
A2 U.S.C, §1983 civil complaint form for Easterm,Dist,.for issues described ._

**NOQ RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** —
DATE wausp04 20,20 20

METHOD OF DELIVERY (CHECK APPROPRIATE BOX } i ; i j
C] SENTTHROUGH MAI: ADDREssepTo.CS PG-Sentlor Librarian-M.Lirones

DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

 

RECEIVED &Y: PRINT STAFF HARE: GATE:

SIGNATURE: FORWARDED TO ANG FF?
‘ y | / oo an (oRCLe eC” Wo
Y Vy zs/2e20 | __ eS
i

————_—
IF FORWARDED — TO WHOM: DATE DELIWEREDIMAKED: , METHOD OF DELIVERY:
CSPC~Senior Librarian-M.Lirones April-20, 2020 crosman green |

 

 

 

 

 

 

 

 

 

 

 

SECTION B: STAFF RESPONSE
et a NAME; DATE: . SIGNATURE: DATE RETURNED:
Lanes 4 | / “27 ; / .f

 

 

eer vw thea S WE re, Laven dag tar 1§ PLU orky de, bes Cavid- 4
Ore eet a Wav (ek tay ate Ladd Gotan bef uf foe isn igen U8 de CLAD
919 -efoY 7 and 19-4 Su. Uru OSs Clucg hale, S/¢/20 - Lf 8/20. Ysa
ave ecbobiloh Cor Clover, b/S/2e BK lege medi vee vat (oruts
ewitleaseb. G ~ 4 aya tye § ct ” '

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MLAIL. KEEP FINAL CANARY

COPY.
Forms and materials II requested above,intentionally and repeatedly have failed/

and refused to be provided for my active cases deadlines, litigation,appeals,etc.
which have been verified by law librarian-M.Lironesvhom is also danying my Law
library-ACCESS/SERVICES/RESOURCES ,ete, warranting P.L.U, access, in addition to

a ten(10)day delay to my inmate request response,

DATE SUBMITTED:

March=29,2020.RECEIVED & SENT.

 

SIGNATURE:

Shikeb Saddozai
SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME):

 

DATE RETURNED:

 

DATE: SIGNATURE:

 

 

 

 

 

 

 

 

 

 

 

 

Cistribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee’s 2nd Cany: Pink - Staff Members Capy. Goldenrod - Inrate/Paralee’s Ist Copy.
Case 5:18-cv-O8958-B4 bn Racume pes ykiled 05/11/20 Page 31 of 51

3B01-3-B-YARD,LAW LIBRARY

STATE OF CALIFORMA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PARGLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

NAME {Print}: {LAST HAME] {FIRST NAME) cOc NUMBER: SIGNATURE:

Saddozai Shikeb AY1590 ShikebSaddozai
HOUSING/SED RUMBER: ASSIGNMENT: TOPIC (1.E. MAIL, CONDITION OF CONFINEMENTIPAROLE, ETC.):
CSP~3B01-227L HOURS FROM ——— 30 DENIAL OF LAW LIBRARY

 

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW 4 reer : 3 _ B - YAR D ( Cc S Pp ) LAW- LI BRARY :
I have active Court,litigations,cases,and Appeal Deadlines,requiring immed~
jate physical access to law library to photo-copy legal-confidential docu-
ments,conduct legal research on electronic data base,utilize-legal enevelopes
draft paper & resources necessary to prosecute legal actions ordered by Courts?
PLEASE PROVEDE APPOINTMENT TIME.Dated: March-31,2020.

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST ES MAILED **
(C] SENT THROUGH MAIL: ADDRESSED TO: GS P-3-B-YARD,LAW LIBRARY DATE MAIL ep:03 el; 20

i DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/P AROLEEY

RECEIVED BY: PRINT STAFE NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
) . <s S . Od 1 Mite (CIRCLE ONE} YES nO
AlcAtrar {2020 >
IF FORWARDED - TG WHOM: mee fer ere METHOD OF DELIVERY:
CSP-3-B-YARD:LAW LIBRARY March-31,2020 foRcie OnE) SS
SECTION B: STAFF RESPONSE .

CDE ee. Yi 2[o| CG-E~ _|¢/7/20

Lok cia& Comudse all vege ref ath
Pil ok oa oth oO 20 Aig cltcl ie ;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL, KEEP FINAL CANARY

The following United States District Court, for the Northern Dist.,Case Nos.,can

be Located on Court Data base, SEE: Case Nos.18-05558/18-04047/18~-07337/18- 04511,
will establish my active Court deadlines/Appeals/Litigations requiring immediate
response.Also SEE,CCR 15 §§ 3138.(h)1,& 3162. ,o0f prison policy,No P.L.U.is required
to use prison law library.

SIGNATURE:

SHIKEB SADDOZAI 04-09-+2020-Received & Sent .~--------- oe

 

DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR {NAME): DATE:

 

SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return io inmale/Parolee; Canary - Inmale/Parolee’s 2ad Copy: Pink - Staff Members Copy; Goldenrod - inmate/Parolee’s Ist Copy.
Case 5:18-cv-05558-Blinr BogwmentpaAge Filed thy11/20 Page 32 of 51
LAW LIBRARY=-3B-¥ARD

STATE OF CALIFORNIA DEPARTMENT Cf CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDGR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

 

NAME (Pring: = (LAST NAME) (FIRST NAME} CDC NUMBER: SIGNATURE:
Saddozai Shikeb AY1590 Shikeb Saddozai

HOUSINGIBEO NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC, );

CSp=3B01-227L HOURS FROM____ FO DENTAL OF LAW LIBRARY

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR NFERVIEW: ADT : ( seven th _ NOTIC 2) - cs P- 3 3B - Ya rd ~LAW LIBRARY
On March-16,to April-9,2020,no law library access and resources has been afforded
tome upon my requests needed to prosecute my active court deadlines/appeals/
complaints/pleadings,etc.,on following-U.S.D.C.,Northern Dist.Court,Case Nos.
18-05558/18-04047/18-04511/18-07337/,also For Eastern Dist.Court-Case No.1:20-ev
00358-JLT. INFORMATION CAN BE LOCATED ON COURT DATA BASE. Please provide: Pleading-~
paper(20) ,Legal-Manila-Envelopes(5),photo-copies-of CONFIDENTIAL LEGAL-DOCS.

METHOD OF DELIVERY (CHECK APPROPRIATE 80X) **NO RECEIPT WILL BE PROVIDED LF REQUEST 15 MAILED ** SEE- ~ ATTACHMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C] SENT THROUGH MAIL: appressep To, CSP*3B-YARD-LAW LIBRARY pate Mattes: 04 ,O9, 20
FA DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE}:
"| RECEIVED BY; PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
Y Many, Uf Iq lrs20 [> - ees (CIRCLE ONE} Ce a
iF FORWARDED — TO WHOM: , DATE DELIVERED/MAILED: METHOD OF DELIVERY: Came
CSP#38-YARD-LAW LIBRARY FACILITY 04-09~20260 (CIRCLE ORE) IN PERSON
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: BATE: SIGNATURE: DATE RETURNED:
: woe Us ” . : ,
Var $S& . Libvery Aeerna is PLU “BE, Awe 7 Covib= 1G. Yeu have
er ,
vecenn (a ech dngtt cies T Cin, b (4/2 ow dees US Da CALS is wiped?
ant i8- YSil. Yo hae PlLit cfatin S/4/20 ae fof Ber Cfo care Sebodi ls

 

Gc Labyrearey Sj spre fh &oetl pater imeaay rege "Cmevns coed ee a Vd ernment
(herr eet ray t Koen, Bre era lowed foe Hour we, Abia Plu ree Nut
lone rm | ane Loted ta Codd. tri eset. aust foe. yo Qeasd Livre he finee lef 3/26
-dECTION C: REQUEST FOR SUPERVISOR REVIEW
they REASON WHY YOU DISAGREE WITH STATE RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR [IN PERSON OR BY US MAIL, KEEP FINAL CANARY
1)Per CCR #5$3086.(£)(4). , YOU-FALLED/REFUSED-responding within(3)days-PAST DUE,
nor answered request for needed materials-ONLY PROVIDED BY LAW LEBRARY.2)YOU-~
CONFIRMED my ACTIVE-Court cases/DEADLINE, yet continue denying me law library-
ACCESS/RESOURCES/SERVIGES, for P.L.U. or alternative-G.L.U,,ALL with Evil ,Malic-
ious,Sadistic,intent to aid/Protect~Staff Misconduct/Corruption,denying me remedy

 

 

 

SIGNATURE: DATE SUBMITTED:

Shikeb Saddozai Received & Sent:04/22/2020
SECTION D: SUPERVISOR’S REVIEW
RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parclee; Canary - Inmate/Parclee's 2nd Copy: Pink - Staff Members Copy; Galdenrod - Inmate/Parolee’s tst Capy.
Case 5:18-cv-05558-BLeoRaguanre dey rigor @o/t1/20 Page 33 of 51
ACADEMIC VICE PRINCIPLE=
WORTMAN
STATE OF CALIFORNIA DEPARTMENT GF CCRRECTIGNS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

HAME (Print): {LAST NAME) (FIRST NAME} ¢<OC NUMBER: SIGNATURE:
Saddozai Shikeb AY1590 ShikebSaddazai

HOUSINGIBED NUMBER: ASSIGNMENT: TOPIG (LE. MAIL, CONDIFIGN OF CONFINEMENTIPAROLE, ETC.)}:

CSP-3B01-+227L HoursFRoM__TO____. | DENTAL OF ACCESS LAW LIBRARY

 

 

 

 

CLEARLY STATE THE serve OR ITEM REQUESTED OR REASON FOR INTERVIEWS DTN : 3 - B - YAR D ~#AWACAD EM T c . V I CE- PR I N C T Pp LE ‘
WORTMAN-On Marcn-16,to April-9th,2020,No Law library access,and resources has
. been afforded to me upon my requests needed to prosecute active court cases,appeals
& litigation on the following:U.S.D.C.,Northern District Court, Case Nos.18-05558/
18-04047/18-04511/18-07337/& Eastern Dist.Case No.1: 20CV00358.(SEE,Court Data-
base )Please provide:copies-for confidential-legal documents/pleading paper(blank
Legal-Manila-Envelopes/Research time on Lexis-Nexis-System,,etc., TIME SENSATIVE

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MATLED **
C] SENT THROUGH Mul: AppREssep T0:CS$ P= 3B= Yard-ACADEMIC PRINCIPLE/WORTMAN pare maes.O4 09, (2020

A peu ERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
SIGNATURE: FORWARDED TO ANOTHER STAFF?

 

 

 

 

 

 

 

ee STAFF NAME: DATE:
hen / zone : rz (CIRCLE ONE) ES Ha
1 [> Co
IF FORWARDED - TO WHOM: DATE DELIVEREDRAAILED METHOD UF DELIVERY
CSP=ACADEMIC VICE PRINCIPLE-WORTMAN APRIL=093, 2020 FORCES ONG) IN PERSON Gaye
SECTION 8: STAFF RESPONSE ,

RESPONDING STAFF NAME: DATE: . SIGNATURE: DATE RETURNED:

fu oo Ae . ~ r " ,
LL (i@o mes 4lec/oo 229 Deepen d, 42 / 20

 

 

 

 

 

“Par C&S bikers, fderrac PuLlcomiy dug fo Crarb-(4, You han a
years cd gn ot Kena ne Beer, lof fan im Ceoaey USD CAND ig Kos? ed
(WB-4#S 0 Gon lave® PL Shek S/¢/20 Of ef Qe 4 cet S alee busled
om Lscary Os sy 24 aK bese eee Rai? eg eb Corme and gad dag rumet
Cae, clay stza Cae, diay? ered ocah Gr wor ope. ft Glant Pike Veg oF
forces tS eng toch bt ee Medun bn uve, ances hendline be (ame Gf3/ ze.

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITILSTAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR TW PERSON OR BY US MAIL. KEEP FINAL CANARY

COPY.

1)Per CCR 15§ 3086.(£)(4) , YOU Failed/Refused responding within(3)daysPAST-DUE,
nor answered request for needed materials-ONLY PROVIDED BY LAW LIBRARY. 2)YOU-CON-
IRMED-ACTIVE Court cases/DEADLINES ,yet continue denying access/resources/service:

for-P,.L.U.,or even Alternative-G.L.U.,& Bypassed-Principle response,all with
malicious intent to aid/protect statf misconduct/corruption,& preventing me remedy

DATE SUBMITTED:

 

SIGNATURE:

Shikeb Saddozai Received-&-Sent:04/22/2020

 

SECTION D: SUPERVISOR'S REVIEW

RECEWED BY SUPERVISOR (NAME):

 

DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Originai - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv-05558- BIR COBEN ENE AS FAPE 85/11/20 Page 34 of 51
B-Yard LAW LEBRA

STATE GF CALIFOREIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
ODCR 22 (1009)

SECTION A: INMATE/PARGLEE REQUEST

 

 

 

 

 

 

RATE 4Print}: (AST NAME) {FIRST NAME) COC NUMBER: S5IGHATURE:

Saddozai Shikeb AY1590 ShikebSaddozai
HOUSING/DED NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
CSP-3B01~-227L HOURS FROM ___T0 DENIAL OF LAW LIBRARY

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW A TT t Ceixth NOTICE) =CS p- 3m B-YARD-LAW LIBRARY

On March=-26,29,31,& April-1,2,3,6,0f 2020,my request for physical access to
Facility law library & resources are unanswered/unresolved,I have court dead-
lines,please provide me: PHOTO-COPY SERVICE ON LEGAL-CONFIDENTIAL DOCUMENTS,

DRAFT PAPER, LEGAL-MANILA ENVELOPES , LEGAL RESEARCH TIME ON LEXIS-NEXIS ,et.,

so I can prosecute legal actions;SEE,Case No.18+05558/Case No.18-04047/Case No.
18-04511/Case No.18-07337,for U.S.D.C.Northern Dist. ,Please Provide-P.L.U.access

METHOD OF DELIVERY (CHECK APPROPRI. “ g0xX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MLAILED **
(0 SENT THROUGH MAIL: appressrp to. G SP- 3-B-YARD-LAW~LIBRARY DATE MAIL epQ4 4 06 WO 740 2020

if DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/P AROLEE):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REGEUED ET PRINT STAFF WANE: Bate, TONATURE, FORMMROED TO ANOTHER STAPF?
Thee Phen loa
FORWARDED - 10 WHOM, sateen EEA. METHOD OF DELIVERY? |

CSP+3-B-YARD=LAW LIBRARY APRIL~06, 2020 fomene OMA wrens” yes
SECTION B: STAFF RESPONSE

SESPONONG STAPF HAE oa: SowaTURE: ane aeoES

| cite wees t/2( /r 299 (2ep~er 4/20 / 2»

 

 

 

“pee PSA, baler elated ig Pete mty durg brs Covib ~ig Yo bare ox
atone Cf ok lao erry ee Plan. wo fy 22s ae doage, US Dc CAA 7e3 ~ toy? tad

{Ah - ~bS UL. Une bun Pea ¢ being 'S/¢/26 > efrfey. Spa Chore ang traderc Kod

(Ser lilsrard S/sf zo. A lec ad poekinad rep sub (en cand Lerant Dodecnenk

Cees ma wt (eri ae enei furs cs fre Teed As Gla ate Plc res weal (Orin 1S

ene nized ba Cand “ere lene not dzndhing bet fore, lo fa fre.

SECTION ©: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY CS MAIL, KEEP FINAL CANARY
copy.

1)Per CCR 15§3086.(£)(4).,YOU-FAILED/REFUSED-responding within(3)days-PAS® DUE,
nor answered request for needed materials-ONLY PROVIDED BY LAW LIBRARY. 2) YOU-
CONFIRMED my ACTIVE -Court cases/DEADLINES, yet Continue denying me law library-

ACCESS/RESOURCES/SERVICES for P,L,U.,or alternative-G.L.U.,ALL with EVIL,MALI-
CLOUS, SADISTIC, intent to aid/Protect-~ Staff Misconduct/Corruption, denying me remed

 

 

 

 

 

SIGNATURE: BATE SUBANTTER:
Shikeb Saddozai Received & Sent:04/22/2020
SECTION D: SUPERVISOR'S REVIEW

RECEIVED 8Y SUPERVISOR (HAME}: BATE: SIGRATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Orginal - Return to inmate/Parolee, Canary - inmaia/Parolee's 2nd Copy, Pink - Staff Members Copy, Golienrod - Inmate/Parolee’s 1st Copy.
Case 5:18-cv-05558-BLF REcuRent 4h Filed pdb 20 Page 35 of 51

3-B-YARD EDUCATION SUPERVISOR/

PRINCIPLE
STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
COCR 22 (40/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

MAME (Print): {LAST HAME) (FIRST NAME} cOc NUMBER: SIGNATURE:

Saddozai Shikeb AY1590 ShikebSaddozai
HOUSING/BED RUMBER: ASSIGNMENT: TOPIC (LE, MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
CSP-3B01-227L Hours FROM____TO___. J PPNTAL OF LAW LIARARY

 

 

 

 

 

 

OLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FORINTENVIM'A'TTN: (FIFTH NOTICE) -CSP-3-B-YARD: EDUCATION-
SUPERVISOR/PRINGCLIPLE; On March-26,29,31,&April-1,2,3, 2020,J] submitted mult-
iple notices alerting law-librarian,of my active Court-litigations,cases,

Appeal deadlines,etc.,requiring physical access to law-library & resources to:
photo-copy confidential legal pleadings ,obtain lecal-manila envelopes ,draft-
paper,conduct legal research,etc. ,needed to prosecute my court actions, and all
my request went unanswered,& unresolved,Please provide law Library access.

 

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **
a] SENT THROUGH MAIL: ADDRESSED TO: CSP-3-B-Yard: EDUCATION-SUPERVISOR/Pr paremanev04 03; 20

Of DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE-PARGLEE):

 

 

 

 

 

 

 

 

 

RECEIVED BY: PRINT STAFF HAME: GATE: SIGNATURE: FORWARGED TO ANSTHER STAFF?
Dithver ea 4[2]zo020 aoe nmemne (CIRCLE ONE} SEE
iF FORWARDED — TO WHOM: PR } N cI PL Be DATE DELIVERED/MAILED: METHOD OF DELIVERY:
CSP-3~B~YARD- EDUCATION SUPERVISOR APRIL«03-2020 jORELE ove) wi PERSON “BYUSHAT™ poy
SECTION B: STAFF RESPONSE
RESRONDING STAFF NAME; DATE: . SIGNATURE: DATE RETURNED:
Coes Welro | 27 Ain’, F124 [26

 

 

 

 

Pear SK , La ery Aeteed ig PLL owty due fo Covib~iq, Si leider ca
Venfiel daveb Ignctas Y Gat. bo [sé fens ta fone, UG De GANP 19 - LOL D ema
1B -¢ Sil iA sore ncmret, Pte Se Fs S/ tf 2c =“ &/3/ 2h Cue Cnet Seidee de Ge bd
foe Liberty Siclew, ‘ bree? verte nu? bith Covi aad Lec cheb ant a

4 a ff - ¥ _ : Os .
Garr tes Soot e feos os Chace Cae hioiad Coxe SS rn a Ac G beset Pe2¢ ot 5 er
frees calotes cx Cee you have cin for beeblue elroe &/a/2n,

ECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFE RESPONSE AND FORWARD TO RESPONDENT'S SLPER VISOR IN PERSON OR BY US MALL. KEEP PINAL CANARY
coPyY.

1)Per CCR 15 §3086.(£)(4), you failed/refused responding within(3)days past due,
nor answered request for law library materials only provided by you.2)You confirmed
active court cases/deadlines,yet continue denying access/resources/services,for
P,L.U.,or even alternative-G.L.U.,& bypassed-chain of command response,with evil
intent to aid/protect staff misconduct preventing me from remedies,

 

 

SIGNATURE: DATE SUBMITTEO:

Shikeb Saddozai Received-&-Sent :04/22/2020
SECTION D: SUPERVISOR'S REVIEW
RECEIVED BY SUPERVISOR (NAME}: DATE: SIGHATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to inmate/Parotee; Canary - inmate/Parolee’s 2nd Capy; Pink - Staff Members Copy: Goldenrod - Inmale/Parolee’s Ist Capy.
Case 5:18-cv-05558-BLF Document 43 Filed 05
LE cbecument ae fled Qp/tt/20 Page 36 of 51
3=B-Yard LAW LIBRARY

STATE OF CALIFORNIA HEPARTMENT GF CORFECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, TEM OR SERVICE
COCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

NAME (Print): (LAST NAME} (FIRST NAME) COC NUMBER: SIGNATURE:

Saddozai Shikeb AY1590 ShikebSaddozai
HOUSINGIBED NUMBER: ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PARGLE, ETC.)
CSP-3B01-227L HOURS FROM__TO____ NPNTAL OF LAW LIBRARY

 

 

 

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ATTN : { FOURTH NOT L Cc KE ) o Cc s P = 3 ~ B - YAR D : LAW=
LIBRARY; On March-26,29,31, April-1,& Today's Date:APRIL2,@020, I submitted
multiple inmate notices alerting LAW-LIBRARIAN,of my active Court-litigations,
cases, Appeal deadlines,etc, ,cequiring immediate physical access to facility-
Law Library,and resources to:pnoto-copy confidential-legal-pleadings,obtain
legal manila envelopes,draft paper,conduct legal research,etc. ,needed to pros~
ecute court actions,& my inmate requests went unanswered,é& unresolved .Please |

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ial HELP.
C SENT THROUGH MAIL: ADDREsseD To: GSP=3-B-YARD-LAW LIBRA RY~SUPERVISOR pate waiten:) 04/02; 2020

DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):

 

 

 

 

 

 

 

 

 

 

RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?

ML -| fe LOLO ery (CIRCLE aus No

[ar [=| a
{F FORWARDED - TQ WHOM: CATE DELIVERED/MARER METHOD OF DELIVERY:
CSP-3-B-YARD=-LAW-LIBRARY SUPERVISOR | APRIL-02, 2020 eeeeens woman Cig
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: BATE: . SIGNATURE: DATE RETURNED:
Lk Ro wses 4 [2 [20 YE / eegrts 24/26
e “ +

 

 

 

 

Cer PS AR ! Li lpeity aac pel tS PL cry clea, bes cup v 6 (a ~ (4, ee cue, cram

Verbek Court acm Gam Wl ye Comer GAnp WNba [6 “boy? and

18 ~ Upset . M4 Gow ben A, ee <b. Cen S/ ¥ (26 ~ wo /3/ Ser 4 a a Care Sle he

— Labemrnc, Sfs {20.K Gwall yaatam eT reg wt ah Cretan cond (ot nT Aire tp tend uf
CPEs ree Lana faces Cone Basa Leta Cue Sate Oe? A blart Pec Wen rwty) gf
Ceo ty erratosik oy Cony Wow hetee en eee dees JL ne heGnee of &/ Zar

SECTION Cc: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASGN WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR [N PERSON OR BY US MAIL, KEEP FINAL CANARY
coPY.

1)Per CCR 15 §3086.(£)(4) , YOU-FAILED/REFUSED~responding within(3)days-PAST DUE,
nor answered request for needed materials-ONLY PROVIDED BY LAW LIBRARY. 2) YOU-
CONFIRMED my ACTIVE-Court cases/DEADLINES ,yet continue denying me law library-
ACCESS/RESOURCES/SERVICES, for P.L.U.,or alternative-G.L.U,,ALL with EVIL,MALI-
CIOUS ,SADISTIC,intent to aid/protect~-staff misconduct & Corruption, denying me rem-

SIGMATURE: DATE SUBMITTEO: ed y.

Shikeb Saddozai Received & Sent:04/22/2020

 

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME) DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distripution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee's 1st Copy.

 
Case 5:18-cv-05558-BORCORAN NMSA TIS PRIKP05/11/20 _ Page 37 of 51
3-B-Yard LawwLibrary

STATZ OF CAMFGRNIA DEPARTMENT GF CORPECTIONS AMO REHABILITATION
INMATE PAROLES REQUEST FOR INTERVIEW, ITEM OR SERVICE
COCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

 

 

 

 

 

WAME (Pelnth: {LAST MANE] {FIRST NAME} COO HUMBER: SiGHATURE:
Saddozali Shikeb AY1590 ShikebSaddozai
HOUSING-BED NUMAER: ASSIGNMENT: TOPIC (.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
CSP=3B01-227L HOURS FROM_TO______ | DENTAL OF LAW LIBRARY

 

 

 

CLEARLY STATE THE SERVICE GR ITEM REQUESTED OR REASON FOR NTERVIEMAT TN s . TH TR B N OT I c E a 3 - B . YAR D ( Cc S P Law Li br ar y ;
Please provide me physical access to law library due to active Court, _
litigations ,cases,and Appeal deadlines,requiring photo-copying of legal-
confidential pleadings, legal manila envelopes,draft paper,and Legal res-
-earch,needed inorder to prosecute court actions. Dated:April 1,2020.

 

 

METHOD GE DFLIVERY "(CHECK APPROPRIATE ABO **NO RECEIPT WEILL BE PROVIDED IP REOUI EST iS MALLED **
A sexi THROUGH MAL: ADDRESSED ToC P-3-B-Yard: LAW LIBRARY oe DATE MAILED: OR 01, 20

¥ DELIVERED TO STAPF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE-PAROL EE)

 

 

 

 

 

 

 

REGSUED BY: PHINT STAFF AME, DATE: SiGNATMRE: FORWARDES TO ANOTHER STAFF?
J, ALencta Pano | Lebhutenr ssi com
iF iF FORNARSE D - TO WHOM: tt BELWEAEOMAMLED: *AETROU OF DELIVERY:
CSP-3-B-YARD-LAW LIBRARY April 1,2020 fimo ore) zenson Caro a
SECTION B: STAPF RESPONSE
RESPOMOING S14FF NAME: BATE: SIGHATURE, DATE RETURHED:
Leite MES 4/2/20 SMe t/ (2/2.

 

 

 

 

 

 

Per PSR, bye todas, if PL oxy * hung ‘Bs Covi ~, qou bmn
enter. dourt helam Pan b/d/2o te Coss US Oe CAND 18 “POE? and
[B- GS, “pe bade Sec Sled, S{¥fee = Vf s/ ze Yor are s¢tetited fos
Lives, Sfsf2o. A kesaG mete LO Se tole Gem ant Lege dodig meat Cory
peg tek: Ohne. Base eal lene Spar Nese. & Ginad PU weg eat foe na 15.
— emchoys we une, Hote becure,_ Gway (aye Vad lane Ne Gee. le }a/ zn,
SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON SNIPY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR EN PERSON GR BY US MAIL. KEEP FPXAL CANARY
cory.

1)Per CCR 15 §3086,(£)(4) , YOU- FAILED/REFUSED-responding within(3)days-PAST DUE.,
nor answered request for needed materials~ONLY PROVIDED BY LAW LIBRARY. 2)YOU-
CONFIRMED-my ACTIVE court cases/Deadlines,yet continue denying law library-
ACCESS/RESOURCES/SERVICES , for P.L.U.,or alternative-G.L.U.,ALL with evil mali-
cious ,& Sadistic intent to aid/protect~ ~StafF Misconduct & Corruption,denying me ren

TRE. SATE SUBMITTED:
SIGNAT 3 ed y.

Shikeb Saddozai Received & Sent:04/22/ 2020

 

 

 

SECTION D: SUPERVISOR'S REVIEW

RECEIVED NY SUPERVISOR (NAME); DATE: SIGHATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Retum to Inmate/Parolee; Canary - Inmate/Parolee’s 2nd Copy, Pink - Staff Members Copy, Seldenrad - Inmate/Parolee's tst Copy.
Case 5:18-cv- OSaSe-BL FY

* atid wo hw

  

Documents

A
t.

    
 

Ags: Billed 05/11/20 Page 38 of 51

 

 

 

 

 

 
 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/FARGLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
SOCR 22 110/03)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Printh {LAST NAME} {FIRST NAME) CDG NUMBER: SIGRATURE: i
Saddozad Seis AY L 5 wo Sabkabs siidrio a: ad
HOwUSING/BED NUMBER: ASSIGHMENT: TOPIC {LE MAIL, CONDITION OF CONFINEMENTIPAROLE, ETC.)
Qo.Uag <2 HOURS FROM TO oe
Soe els Fab i ARY

 

 

 

 

 

 

 

 

 

 

 

 

 

C

aren

4 SENT THROUGH MAIL: ADDRESSED TO:

 

DATE MAILED: a. Sh ib Me

 

C¥’DEL IVERED T0 ST: AEE (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TG INMATE/P. AROLEEY:

 

RECEIVED SY: PRINT STAFF NAME: DATE:

rns
J. PLC |

ae

a

 

 

 

  

SIGNATURE: FORWARDED 79 ANOTHER STAFF?

(CIRCLE ONE) *

 

 

 

IF FORWARDED ~ TO WHORI:

     

METHOG OF DELIVERY:

(CIRCLE GNE)

 

 

INPERSON .

   

 

SECTION 8: STAFF RESPONSE -

 

RESPONDING STAFF NAME: DATE:

 

 

 

SIGNATURE, DATE RETURNED:

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL.

copy,

KEEP FINAL CANARY

 

 

 

 

 

SIGNATURE;

DATE SUBMITTED:

 

SECTION D: SUPERVISOR'S REVIEW

 

RECELVED BY SUPERVISOR (NAME): GATE:

 

 

 

SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Paralee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff htembers Copy, Goldenrod - Inmate/Parolee’s 1st Copy.

 

 

 

 
Case 5:18-cv-055583BLE::

Tite
co ay
Reb a kA

STATE OF CALIFORNIA

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

COCR 22 10,09}

ECTION A: INMATE/PAROLEE REQUEST

PART MENT OF CORRECTS

 

EL PATiOn

 

 

(FIRST NAME}

22a

HAME (Print: | (LAST HAME}

hate

fal

yet
LE

 

€DC NUMBER: SIGHATURE:

ATLAS

we

 

 

 

HOUSING/IBED NUMBER: ASSIGNMENT:

PO CEIS PEAT ae EERE
Cape 2501+" 2271.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

METHOD OF DELIVERY (CHECK APPROPRIATE BON *
0 SENT THROUGH MAIL: ADDRESSED Toke *

 

 

CO] DELIVERED TO STAFF (STAFF TO COMPLETE BOX BEL Ow AND GIVE GOLDENROD COPY EO PSMLATE PAROLEEH x

 

ae.

a

TEST IS MALLED **
Si __ DATE MAILED: &

 

 

DATE:

RECEIVES Be PRINT STAFF NAME:

\ ay ;
fo « 4,

st hike ; MT -

 

 

     

SICNATURE: _-

FORWARDED 10 ANOTHER STAFFS
ey

(CIRCLE CNED (YES = NO

 

 

tf FORWARDED — TO WHOM:

   

 

METHOD DOF DELIVERY:

 

(CIRCLE ONES INPERSCN = “BY U5 HAIL
*

 

SECTION 8: STAFF RESPONSE

 

RESPONDING STAPF MARIE: DATE:

 

SIGHATURE:

 

DATE RETURNED:

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

 

 

 

 

 

 

PROMIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD FO RESPt Y DENTS SUPERVISOR ES PERSON OR BY U5 MAIL, REED FEVAL CANARY
COPY.

4
SIGNATURE: DATE SUBMITTED: ‘

 

SECTION 0: SUPERVISOR’S REVIEW

 

RECEIVED BY SUPERVISOR (NAME) DATE:

 

 

SIGNATURE:

 

GATE RETURNED:

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parclee; Canary - Inmate/Parcige’s 2nd Capy; Pink - Staff Members Copy: Goldenrod - inmate/Parolee's tst Copy.

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 40 of 51

Notice of liability for retaliatory actions against prisoners bringing
Lawsuits, or file grievance against state employees.

Federal decisional Law is abundant regarding claims of retaliatory actions against prisoners by State
Employees, and ather Government officials, where the prisoners had filed or fhreatan to file an
administrative Grievance, Staff Complaint, or Court Action against any prison or Stata Employee,

Employees can be feid liable for injunctive actions, or Money damages ard immediate interventions of the
State or Federal Courts.

The Federal Courtin, Sorau v. Coughtin,(1998) 977 F.Supp.390, Has held thai the prisoners conduct
in Threatening to file a complaint against a prison staff was protected by the First Amendment's
guarantee of the right to petition the Government for the redress of a grievance, Other cases
concluded in the same view of the Court are, Rizzo v. Dawson.(9" Cir. 1995).778 F. 2d,527, Bradiay
Vv. Hall (9 Cir, 1995}),64 f. 30.1276; Bakery. Zlochowan, (1990) 741 F. Suop, 436; Lawrence v.
Cognlin.(1994) 862 F. Supp. 1090.

Prisoners exercising their Constitutional rights can NOT be infractad , Retaliated or placed in
Administrative Segregation, or be Transferred for doing so, The Courts has held that any acts
against an inmate/prisoner ,giving the appearance of retaliation ,may infer retaliation and would
held the state employee, or any official liable for damages and injunctive reliaf.

THEREFORE: This notice is an advisory against the threats of retaliation, or retatiation, or the threat
to retaliate against, the inmate who is pursuing a protective practice under State and US. Constitution.

CLAIMS AND HISTORY OF THE CASE
IN VIOLATIONS OF THE UNITED STATES CONSTITUTION
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 41 of 51

TE OF CALIFORNIA DEvARTMEMNT GF CORRECTIONS AND REHABILITATION
AATE/PAROLEE APPEAL Ayu pe eT)
3R 602 (REV, 08/03) | vel mat, «| Side |

 

1AB USE ONLY .
| Instiiution/Parcle Region: Log Category:

if:
| <Q)- Ag [W- 0 U7 —Z
i
| : FOR STAFF USE ONLY

 

 

 

4 may appeal any California Depariment of Corrections and Rehabilitation (CDCR) decision, action, condition, policy or regutation that has a material
verse effect upon your welfare and for which there is no other prescribed method of departmental review/remedy available. See California Code of
gutations, Title 15, (CCR) Section 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar
7s of the event that,lead to the filing of this appeal. Hf additional space is needed, only one CDCR Form 602-A will be accepted. Refer io CCR 3084 for
ther guidance with the appeal process. No reprisals will be taken for using the appeal process.

\ppeal is subject to rejection if one row of text per line is exceeded, WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
fama (Last, First): COC Number: Unit/Cell Number: . Assignment:

Seddo zai Shivel AN IS 40 li-A\-77 Noneals Ceordiwetsr
itate briefly the subject of your appeal (Example: damaged TY, job removal, ate.): mo
iherssoury excessive, use ofletublenliy Coreg by sCricer |
\. Explain your issue (If you need more space, use Section A of the Bpcr 602-A):(2a ak Rik TA Dy
slule csciany edhe Rudewr Ser eae 1.27 Saal wiih, Chike
oo evening Meal owaihnawy cell door tobe unlik
yy tour inmwhes ( Masen Yaeg Loon, Samigaki ana
3, Action requested (If you need more space, use Section B of the CDGR 602-A): i
ace Wve Pollo > The abrementinaed wimazes
. 7 4 1 . . . Lo-
Massa Vang “Loc , Gumisal) , an) Eaquival \oe_
e ciminal rKacoed Gun A orpseeutec A fegeck &

Supporting Documents: Refer fo CCR 3084.3.
7] Yes, } have attached supporting documents.
_ist supporting documents attached (e.g., CDC 1083, Inmate Property Inventory; COC 128-G, Classification Chrone):

 

 

 

 

 

  
 
 

OCT-03 2018
NOV @2 2012

   
   
  

        
 

 

 
 

   

?

     

 

 

No, | have nol attached any supporting documents, Reason ‘. Dus te pechnckiv Ww made
by iy Confnenneur Ce, rpechiwad oFcers Wwe Qredeted ye Ftom
malyay Copies 6& srqinod Accents (word eut Tepe its) Ww
Sup por ae Ww Coy fata _
nmate/Parolee Signature: L- fet So-syni Date Submitted: | & UZ
___; By placing my initials in this box, | waive my right to receive an interview.

 

 

c, First Level - Staff Use Only Staff — Check One: Is CDCR 602-A Attached? {[] Yes ([JNo

This appeal has been: ;
_] Bypassed at the First Level of Review. Goto Section€. , / . / g . "4 4
‘t @/! t pate: apr Ee Date:

 

 

 
   
 
  
   
  
 
 

 

(] Rejected (See attached fetter for instruction} Date: wf Ale:
[] Cancelled (See attached letter) Date:
[J Accepted at the First Level of Review.

Assigned ta: Title: Date Agsi : Date Due:

First Level Responder: Complete a First Level response. Include Interviewer's name, title, iatérview date, location, and complete the section below.
. | iy aH : . . A . “a be
Date of Interview: _ \O-\ST7N c Inte Location: \ Pir. DLE RY

 

 

 

 

 

Your appeal issue is: [_] Granted Granted in Part LI Denie () Other: ,

@ attached letter. {f dissatisfied el response, completeSection D
Interviewer: AC. Signature: {_ + Date completed: ABS

(Punt Name} -
Reviewer: Signature:

qPant Mama}
Date received by AC:
AC Use Only

 

 

Date mailed/detivered to appeiiant f /

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 42 of 51

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL
CDCR 602 (REV. 08/03} Side 2

 

D. Hf you are dissatisfied with the First Level response, explain the reason below, allach supporting documents and submit to the Appeals Coordinator
for processing within 30 calendar days of receipt of response. If you need more space. use Section D of the CDCR 602-A. 7 j
| fecleyad

Firat Level oF yehow conpuase to appeal via U.S. postal @n of OUivix 2642018 aA
uctent placement Coudlity [C C3). Cotte dMono\ bbeicer Semoun ©. Bele 0

 

 

aa Signed Firat level reviewer ‘ein WS _Aukies Yo Wwedtigake Whe merits amy
com pla nt and mide wubtigle 2(fors Ww iis feiew PrOleSS SUCN AS Meunling Ine AS FO,
minke Ravmise in tye effet hue Cemmunitahvon <acton . Gerjesnk Melle e,

 

 

 

 

ae . yy. ¢ LP pap

Inmate/Parolee Signature: AG A to Zhe _ Date Submitted _1O- DB-COUE <p,
ofa

E. Second Level - Staff Use Only Statt — Check One: Is CDCR 602-4 Attached? flYes CNo ¢

This appeal has been:

L] By-passed at Second Level of Review. Go lo Section G.

(J Rejected (See attached letler for instruction) Dale: __ Date:___ a ___ Date: a Date: . _
[] Cancelled (See attached letter)

xl Accepted at the Second Level of Review : 1

Assigned to: __ CC? AWAY _DevVices Title: Aw ____ Date Assigned: __ ji ‘a __ DaleDue:_ TA {aire _

Second Level Responder: Complete a Second Level response. II an interview at the Second Level is necessary, include interviewer's name and fille,
interview date and location, and complete the section below.

 

 

 

 

 

Date of Interview: . __ Interview Location:
Your appeal issue is: [] Granted C] Granted in Part [3 Denied CJ Other: . _—_
See attached letier. If dissatisfied with Second Levei response, complete Section F below.
interviewer: ee Tite: ____..s Signature: _ Daie completed =
Em ams}
Reviewer. CTW Signature:
Pant Name} ,

Date received by AG:

 

AG Use Only
Date mailed/delivered to appellant _ ff

 

 

 

 

F. if you are dissatisfied with the Second Level response, explain reason below; allach supporting documents and submit by mail for Third Level
Review. it must be received within 30 calendar days of receipt of prior response. Mail to: Chief, Inmale Appeals Branch, Department of Corrections and
Rehabilitation, P.O. Box $42883, Sacramento, CA 94283-0001. If you need more space, use She F of ihe CDCR 602-A.

bn of November 6206, T recieved a Panne wnbewiew ws Correconal Mhier Ligubenant

LL. Luniga tor Merona Level €02. appeal protess . Twas not AWwen advunce DONTE For nteanen
Xo propady Pre pate ;Khus preventin eto mM pfeeeant ing eapporting Infecrnat ton by agaletia my
complaint. Leubewant fespen Het Aco eit for Coniag ero wizdiuate (thus Clawson's
deticminativa wn veing Force ty gam complance 1S inconsistent wita Ne achons,

y 4 i 4
Inmate/Parolee signature: A. ki Ade Aga Date Submitted: Novewver 172018

 

G. Third Level - Staff Use Only
This appeal has been:
(] Rejected (See attached ietter for instruction) Date: . _ Dale: Dale: _ Dale: _ Date:

LI Cancelled (See attached letter) Date: . —_
[J Accepied al the Third Level of Review. Your appeal issue is [Granted [[} Granted in Part [1 Denied (] Other: .

See attached Third Level response.

 

 

Third Levet Use Only
Daie mailed/delivered to appellant . if

 

 

 

 

H. Requesi to Withdraw Appeal: | raquest that his appeal be withdrawn from further review because; Staie reason. (If withdrawal is conditional, list
conditions.)

 

 

 

"Print StaffMame: Signature: . oe ETE

 

 

 

, Poe yd
Case 5:18-cv-05558-BLF Document 43 Filed|/05/11/20 Page 43 of 51
L_

a J I
STATE OF CALIFORNIA - DSPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDGAH 602-A (REV. 03/42) Sida {
~ - — ~~ (ABUSE ONLY — Institution/Parole Region: Log #: Category:
Ss oa & Ae OMIT e.
FOR STAFF USE ONLY

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
Appeal is subject to rejection if one row of text per lineis exceeded. WRITE, PRINT, of TYPE CLEARLY in black or blue ink,

 

Name j{Lasl, \ I CDC Number: Unit/Geli Number: Assignment:
Saddozai Shikelo AVIS4o | U-R- OF Ropes Coociwder
A. Continuation of CDCR 662, Section A onty (Explain your issue) : E SAM ier An ake hing So Ye

poke, ok Wy eau and face ‘nso ay dite ckers Corteckivndh eer Caiwuan SAN OF

 

 

 

 

 

 

a y UN APPEAL cS
outed 9 rer) wht Ang oe WN 4 shots. inovhonall ly ally dischwaed, anh Reed Wis “4
peapan Shoot me ser ty lowe rrahk sido bedy twa 20% yy bo le while § ocr 3 ZONE
mal ee ee t se B, shear 3 cea Hae i ie s i » OF re: 4 5 ROY 6 9 2018

 

 

LL

en a at leore sie resistence. Qursishod a ond vale debs salahied

 

 

 

 

 

 

 

oe gauncer ali. Me cesulliny iw \Wevite. Wares ww Va ng Bf24S7. wWinews cas pdinate af gE
attark tee escare, indent. Tina fate dte atno naked in the presence ot 2
Ren ~ ~nwduil pin pesnivals vieladiny w0\) erway AOA WS sme dink? /
As chor akhonbion t mene Aula was 'e gcovided to: 7 WN Pan ace ting ii
dad sushuned wyyaries conalekent be ‘ed Arve dete (Ove atnle.c 2nd 2s) -
tra 0OU, Cady wie. Can fay \Ge atbwibes V4 regioved wari keunt Ce, 0 ct LL,
c eDlockint Wak L tom ‘the. Vickin is ssp veakter homer officer, who hecaune oe

 

nee af my »camnple i 5s a umelesincy use of tote riledad wiused| kot tegurk

    
   

 

 

Sie Loe : Ly { A 5h ) L
CAN. Pete, Nelo per npposls teoidinwtor Uneeian toa ao wal meek eriteroa a Le 3
inmate/Parolee signature: a ‘ed de ies Date Submitted: {O-O2- ZEUS - icky 4 0 ail

 

 

  
      

8, Continuation of CDCR 602, Section B only (Action requested): a ra : ' ATi 4 wi ( ft \
Chverld Up pnd provide me written pepoth Rays medi ted 2vnniwediwn

1 re gue Sf Cotcero wil ofirer bi aden de Aiwharcged Sto Ws duties

at cequesk that COZ-6a7.8 Medical mA 22 Corme \pe Peo day wale avilable
on all imwte housing units and Wak aucvetlunce comene~oe placed an
units and slack oele-areas . UL ceatent a A@clarmbty a Ywek She
eck 6 and omiesiona violaked ON C-bogin kus ene ros,

 

 

 

 

 

j } pp — rt) — . my
Inmate/Parolee Signature: A Acddoyers Date Submitted: i - OF Case gf

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 44 of 51

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE APPEAL FORM ATTACHMENT

CDCR 602-A (REV. 03/12) Side 2

 

D. Continuation of CDCR 602, Section D only (Dissatisfied with First Level response}; } le Lokes he orevided me
A Coca bez KC Form when housing Unik Ploine has ne Corms inston's and
us _intenbonally tailed Yo replenish A\_ CBR Crome Wich ace nek mode.
readily avadionld Pucsimank bo Tile is, @ 20e4 4 16 9 ersent me. From
making « complaiwe Sak: Nelo. will not ackryviedge oFycer
PlawSon' CoWvIOUs exter IW Using WNecessary ledivt use. of Force. when
rncident repack Cerlects VL om Vre Gickiw Nor _Conhrm Wo lmmediake.

doctors ddbention wir Provided So ye When my repeated pleas Nec
hely. San Quedtin Stute Person Sel © hailed Ww Swear duies fae Uae.
following luce of Coems pequivol Merdes Yo aneve Condituas o&
Con Gnsieut “Ayo Was € nde tse. efleck oy WA welt awd of Pov ude
Lwmediete doctors atbeahon bnen needed Mae cely Ate ee LLS
\iolakion v& WS. Coasttuhon mets to mu Licetand Eieinth
Dirveadmenk & ty Cedresé MY, rieyanee-% ond Le be eee. CAE SnSt
extuel fond Music) punishment. No Specitils were give bo to udnat
Wib Poco ly, Granted ama Ser Melle aWennpted to Xchuuly derer me.
trom BAL Cising way MGs \any CLaliniy, wm net ollowed yo request Ve.
eons ave od Ak sechen oc iwu CDLe fo7-® Conv §loan nocalluuedne
wy Cre available femedies and or Wforin ‘me ot available. reunedies Ana
ramlerch mioredresemed We opercion a the COCR LOZ appeal

 

 

 

 

 

\ ~ a 4 | : ~
PPoLess to Pv pyaar Me frum Com Plating 0 NOV 9 & 2048
inmate/Parolee Signature: A : deddo ze Date Submitted: October ZE, AONE.

 

 

F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response): When o forrer Cl eb tt rab Wis
weapon , Twas dicebdty shot re Weeding Is ASMINY was Manned fi Adiecrimingke ry

gait of rmdaliation to my Compluinte . 0Cirer Dowson Keing nis Weapon , eridoatty
fitled w be Aocumented on wmode \ncident weft, Xo concend aOicers ned
rio immedwee dockore cbtentinn was povided upon my requed be prevent me from
documentos atl inyacies Ancluding inflickion of inuaries caused by randeutes,
apilied apunishrment do prevent fie. Grom initidtng a complaant _ A was ekrigped
naked, tid af discaplnaty, and ‘wwoluntoucty in Ye DPE SEWNe oF Non Medical
aah Comecttoral. Foes, Ghournn, tak medical oetso0ed fared to ecorect docwr~pahent
5 . ft ~ ; : Vv : : x . |
wileaes, and thax medical duff couninizing my invucies, pam, cuirenng againgt my
piolesk; teeulbed Crom Correcional 06Ficers TaCluenc® kainkiny medical east ydgmnert,
bcommmon practice wilkyn Cock , My placement in (As u) aknowledyed by Lievtenant
Was & Non-AiSuplmaty - studs however failed aktucding Me eaucl yrs and onvileves
made. Ovid lube. to oa nakes j and to Tea Son exrieted to wit old Wry ett y
ci daye hanes #22206. dashoyed

    

 

(Leg, Religious, hygiene, food) oy er |
ond Misaing thems tuto cetahetivn sn isty complaints. T hase NameooF mulh ple _
oinesees seeded and ale wekins & Khe whumane comiheas in ASU)eenysele

* inmate/Parolee Signature: A Ae il A OTs _ _____ Mate Submitted: Wo eiuber 227 Zot
4

 

sree
- | Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 45 of 51

 

 

'E OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION.
ATE/PAROLEE APPEAL
R602 (REV. 63.09 Side
oo : !AB USE ONLY

Institution/Parole Region: . Log #: Category:

SQ-A ~ (O- Or9974

 

| FOR STAFF USE ONLY

may appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, policy or regulation that has a matezial
wse effect upon your welfare and for which there is no other prescribed method of departmental review/remedy available, See California Code of
ulations, Title 15, (CCR) Section 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar
sof the event that lead to the filing of this appeal. If additional space is needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for
er guidance with the appeal process. No reprisals wil be taken for using the appeal process,

»peal is subject to rejection if one row of text per fine is exceeded. WRITE, PRINT, or TYPE CLEARLY in black or blue ink,
me “y First): . CDC Number: > Cy Number: Assignment;

 

 

 

act clo ZO\ : q hike ls | ANAS SOG 12 Catoon IN Aopecd 4 Coc rdindbs ¢

 

ate briefly the subject of your appeal (Example: damaged TV, job removal, etc.):

imate assaulhy Excessive fom by Correction OFRter, haga
Explain your issue (If you need more space, use Section A of the CDCR 602-A): i’ AAs §
tule assimed fe Sed Bee Bolger Cell 27 San QuznkeRere ephionat Rar tebenica fee
Nw) weal 3 aii Fing soy cel | dase ty ibe Lue ved, fae besten and battered | by Aces

nates: Lom, Sumpsaki zsad Esquivel. Tn attempting tt oofect my Dead aga Feces
Action requested (If you need more space, use Section B of the CDCR 602- “AY: ; tinny Regiested

re tye tr\oioing [My medical 22s Hynes Wye oddcesced
. the. follei bu ten cemantonza | it. mute yz disciplined ana erably j

 

 

  
  

 

 

 

el E A ry mw en
teks oo full
Ghacyed (3). Cprectlonal Offiiec tot Viced Wis werden 2 Woe clit
Iipparting Documents: Refer to CCR 3084.3. Nope ip 2p
Yes, | have attached supporting documents., . 3 ete

st supporting documents atiached (e.g., COC 1083, Inmate Property Inventory; CDC 128-G, Classification Chrono):

 

 

 

 

_ Mo, | have not attached any supporting documents. Reason : Due to fe anchions Mid 2 Nos) Try Was
sodement Cocrethon te6eers hae Nene A we eopranita 4 Ae acke Con

 

 

 

 

 

 

gl Agu Liinege al & son GVCER HOD. wt perky Tein Cb ite Ga. And Une ‘Aeph '
ne ach 5 Gay ch Ny tuidence and ofeds ty, &: bet & MS sues, ‘ i
nate/Parolee Signature: A - de A Loos Date Submitted: ~ 25-2615 r
‘
| By placing my initials in this box, | waive my right to receive an interview. site

First Level - Staff Use Only Staff - Check One: Is cage aa Attached? (1Y¥es ([]No
-is appeal has been:
oases at the First Level of Review, Go ta Section E. efra/je fer

ejected (See attached letter for instruction) Date: d Date: Date: Date:

 

 

Gatcelled (See attached letter} Date;
Accepted at the First Level of Review.

Assigned to: C. “? . Title: A A/ Date Assigned: 12 li O__ Date Due: ( é

st Level Responder: Complete a First Level response. Inctude Interviewer’s name, title, sion roe and com Oe he section below.

 

 

     

 

 

 

 

 

Date of Interview: fo" LE LO Interview Location: AE MG
ur appealissue is: (] Granted Granted in Part L] Denied {_] Other:
2 y attached letter. if dissatisfied with First Level response, complete Section D. _

erviewer: be Vo Title: Signature: ie aa Date completed: LO: 42 “fe

2 (Prat? Px\ ( _ =
wiewer: t. aN Title: [ Signature:

(Paint Nama}
ite received by ACHE F—-9 3-96 i

o Ug
. AC Use Only

 

Date mailed/detivered to appellant? < i 8 fe Bae

 

 

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 46 of 51

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE APPEAL

CDCR 602 (REV. 08/09} Side 2

D. if you are dissatistied with the First Level respanse, expiain the reason below, attach supporting decuments and submit to the Appeals Coordinator
for processing within 30 calendar days of receipt of response. If you need more space, use Section D af the CDCH 602-4.

 

 

 

 

 

 

 

 

 

 

Date Submitted :

 

Inmale/Parolee Signature:
E, Second Level - Staff Use Only Staff — Check One: is CDCR 602-A Attached? IK Yes (1 No

 

 

This appeal has been:

[3 By-passed ai Second Level of Review. Go io Section G.
(J Rejected (See attached letter far instruction) Date: Daie: Dale:
[1] Cancelled (See attached letter)

(] Accepted at the Segond Level of Review or . :
Assigned to: Tien Tithe: hws - Date assignee (ZALQ) ve Date Due: 241 ne

Second Level Responder: Complete a Second Level response. if an interview al the Second Level is necessary, include interviewer's name and tile,

interview date and location, and complete the section below. /
Date of Interview: WL 7 | v. interview Location: cer wha telerhont

Your appeal issue is: CC] Granted x Granted in Part (-] Denied CJ Other:
e Section F below,
. Date completed : Wf @ Li®

Date:

 

 

 

 

   

See attached letter. I{ dissatisfied with Second Level response,

Interviewer: J+ 2UN TGR Title: yr Signature:

(Print Name} ,
Title: LieY Signature:

JP» Lees EO
tapos, oe ne
Date received by AC: VOY ue 2bI8

 

   

   

  

Reviewer:
{Print Name)

 

AC Use Only WIS oF A Ate
Date mailed/delivered to appeliant’ CY) 1 4 edit

 

 

 

 

 

F. If you are dissatisfied with the Second Level response, explain reason below; attach supporting dacuments and submit by mail for Third Level
Review. If must be received within 30 calendar days of receipt of prior response. Maif to: Chief, Inmate Appeals Branch, Depariment of Corrections and
Aehabilitation, P.O, Box 942883, Sacramento, CA 94263-0004. if you need more space, use Section F of the CDCR 602-A.

 

 

Gee. Amended €b¢CR-GO2 athacwment 3 farted ko we Stamos
Auke wwli@dA and deluered to
oop erlunt :

 

 

Inmate/Parolee signature: A« Aaddozud Date Submitted: Nev ayn ner LL, eA

 

G. Third Level - Staff Use Only
This appeal has been:
[J Rejected (See attached letter for instruction) Date: Date: Date:

[J Cancelled (See attached letter) Date:
Lj Accepted at the Third Level of Review. Your appeal issue is [} Granted [J Granted in Part [J Denied (J Other:

See attached Third Level response,

Date: Date:

 

 

 

Third Level Use Only
Date mailed/delivered to appellant i /

 

 

 

 

 

H, Request io Withdraw Appeal: | request that this appeal be withdrawn from further review because; State reason. {If wilhdrawal is conditional, list
conditions.)

 

 

 

 

 

__ inmate ‘Parolee Signature: _ ee MALE _.

“Print Siafl Name: _ Tile: Signature: ee, Date ___

t 4 '
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 47 of 51
_i

 

 

STATE OF SALIFORMIA DEPARTMENT OF CORRECTIONS AND REHASIITATION
INMATE/PAROLEE APPEAL FORM ATTACHMENT
CODER 602-A (REV. 0312) Sids 1
. — IAB USE ONLY Iristitution;Parele Region: Log #: Category:
5 o & —{ a on 4 tC a ,
| FOR STAFF USE ONLY _
\

Attach this form to the CDCR 602, only if more space is needed, Only one CDCR 602-A may be used.
Appeal is subject to rejection if one row of text per line is exceeded. WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

 

 

 

 

 

Name {Last, First CDG Number: UnilCell Number: Assignment:

ad.52.04) Shikelo AYIS4O [U-A- OF Roperts Cooder
A. Continuation of CDCR 602, Section A only (Explain your Issue) : Eeqaivel ‘In athe Ping,
roteck yay head avd fe oy 1 cond) GRY a C se 7

     
   

 

AN QGENTIN APPEALS

B

wuithouk Varn WAKING of warning slots inlosteaall aly dischacges, neh Riedie ot :
meapon arching me so tay lover C val aide body teat yy loittorks , while D OC 20g
being pepaubedly Azcautted other Yuan Whe intended lacet OF Rees Cowan ang a 9 |
had in tals Duccascion chomital enenke Hak ig less likely fo (luke to dah : ees

and or Groat \asdily 2 inyany ot dotiberat oly bailed to wiles any
particu lar SGNenle rt allemakives bo Ye woediale uses st deal loli |

 

 

 

 

 

 

 

 

 

 

 

focce_.M \ wdackers ay ia) (esi Sreunle, Dersist ed dnd Gaile Lisloz sulaiied Mu
Orne ntem plinnne cesulkwy) 1 evita. ase iA Nang Be8IS2, whew cen cdinaed oe
atta k te escape iatident. Tans forded to atnp naked in Yo Dreconce ab my
pad — edited piokes sersoala viclakne, wy OrVaOs and no wanedick?
dnelors abe enon ot ne dicta an Arovided forty Daly Subte mw ,
And sustained iyaries consickent he Yoda, dake f phslet 2nd Zoe) ~
as Cg wre town Pay \Co arbenbes 7 reqieved insident (e.-60) ck LL
Dleckiniy Yaak 2 tom Phe Vickia in ead mutter haves officers whe became at
ware ef wy S comple nts cf umecestncy use a Crcez fri jedaad cefised bo repack a
eathoneeica ant entuce chamot command te nkried Puresacank be He. 653 S2EE ih) _
dA), Play Neto. per appeals cosidinator Treen append by meek eriferia oe)

 

Inmate/Parolee signature: « Jnddog ad Date Submitted: |U— O7Z~ 2rus

 

 

B. Continuation of COCR 602, Section B only (Action requested): QD ec Olas te Qemide. TAL. Gnu cork

checle Ap atid provide, me warren repock acthe medited EX mwidivn.~

Au segue st Cotcorkowi bfRLec Clawson be Aicchacged 5 Conn We duties

F recueet dak GOZ-Go20 Medical ard 22 Forme be teadily poate avatlahle :
an oN nana lansing UNIS and Mnak eucvetluace oamertsve. placed on :
mnie and Skabk fee-areas . 1 realest o Aeclambio n uk She
otks and omissions vinlabed. SAX Edoeniull weal ralwks 2

o

  

 

 

 

 

inmate/Parolee Signature: A Aeddoyes Date Submitted: FO -O2-2olp,

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 48 of 51

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL FORM ATTACHMENT

CDCR 602-A (REV. 03/12} Side 2

 

D. Continuation of CDCR 602, Section D only (Dissatisfied with First Level response): fale _skokes heorovided 1M
A COCR ber BC bocm when housing Wilk Ploine hos no Cormd instore awa
lias inteytonally Sailed *o replenisla all. OSCR Grme which ace pak modo.
Ceadi\y avaiable. Vursant lo Whe 6 6 foe A @\+4o greet me From
imbiading a compaink Sot. Nelo will not acknovledge officer —
OluwsonS soviols error A usin unecessary ledat use of Force when
incident repurt Celects Tom Whe Vicki Nor ConGrm No lnnediake.
MMocko i Atenhibe Wis OPO vided 4O ye WotA ny repeated P\eLS We
help. Gaon Quentin luke Prison Stal kouled Vn were duhies fr (he.
Follow Inu Valk at forms PeGUaA tod. Werdey yy _anee Coe yarns ar
con Gndnewt Yt have adverse. efleck om iw Welfare awd of provide
Uunmediete doclors akbeatvy rr whey needed Lye celu Ate UbVvio LS
“Qivluken of US. Constaubon mets ts mu Cicetnd € Higa —
pineadwwrks te fedrese Ww Arieunnles and ty be cree GAvInSt
— ecuel ani unusual eunishment, No Specnitics were avert Xo te udnat
was Paciadly franted amd Set Mello attempted to Actually derer me
From @cising my Aglats ay Charmi TL own not dsloweed +o tequest Ye
(ehons wrested on oF Secon BD ok yu CDLR Loe Content - Aecallouedne
+» 270K avaiable. temnedies and or inform me ¢& available. reyvnedios Qh
_Completelu misrerresented. Ye ppererion of Me COce— 602 appeal.

 

 

 

\ ~~ ;
cess to Prevurt me oy Com Olkiiind » NOV 0% 9n3
1 vod 5 1 a AL j
Inmate/Parelee Signature: A : Aeddorgeai Date Submitted: October 29 A te,

 

 

F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response}: when b Eq tel Chey Softy Wis —
Weapon, T wid direltty ehrot revedding ig aSminy was Manned lind Avecciminako ry

r . ww, Nad _ ot t t
atat of mialiation to my Co mylulvte_ Officer ‘Chowean Kring ints Weapon , purduntly
‘ere fedllaes

    
    
   

tailed to ve Avcumented mn wmode Incident wepolt ro concen other:
No immed 2 cockorg_cttentinn was proviled-upen my requ. Le prevent Me
document all iajucies including infliction of snares caused by Wandeutts
applied a4” punidhment-to overt me from imbiedtng c& Complaint, A wes Stevianed
naked devoid of disqupltna ey, and Tnwolunbocly” in the pre Sens. oF Aone medical
aha ll Corrector). ORiLers, shoving, Vn medical QerSor nel foaled to omnbock doctuc ~pahent
priileqes, and Hhak medical ate nunierizing my in\uries p faa, SUPE CNY Aactinst ny
protest tesulted frum Correctional t€Ficere iPluence Salntiny Medial Crakk wdgment,

A common PACK CE within CDCR. My placement in AS.u) aknowledged by Lievbenant

Was & on AiSepinary - stabs howevel Fosled afturcding me. equal OYnts und onvileves
made dvedlable te alinmukes , and No Aon ex shed to witnald my ponger® y
(Leegi, Religious, hygiene, feod) dies e1g mt day e than rebated §-22-2018 cubs eyed
and MSGi goes sul of relaledion te my complaints. Tie damoekmulh ple

 

atop at : 4 ni t moe : . tote / " . ;
pinesses ebteked and ale wicking of the mbumane contiheas. | AlASU)ae myoelE
, _ Date Submitted: _Nevenvber 2? Zoe

 

. Inmate’Parolee Sionaiure: A_AAdvgeb Co
4 ea’ yen! ' . \ .
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 49 of 51

|

STATE OF CALIFGRMA CEPARTMENT OF CORRECTIONS AND RSHABILITATIO

 

 

INMATE/PAROLEE APPEAL FORM ATTACHMENT
COCR 602-A (REV. 93.12) Side i
es oT (AB USE ONLY C's stitukon /Parole Region: Lag #: Category: . |
80 An 1% - (2A — A
FOR STAFF USE ONLY

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
Appeal is subject to rejection if one row of text per line ls exceeded. WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

 

Name (Last, First): CDS Number: UnitCell Number: Assignment:
SADDSZAT =, OKIKERB PYiSdo [2 Carsentt —— jAyoeats Cearbuncto r
A. Continuation of COCR 602, Section A only (Explain your issue) « Fem yyy ebb ke ics Carre cho neal
efGcec fred his guaaad sinc mm onlener cigsh side oF yy bedy towards mynuithecks. |...
“Incident reper teflects ¥ we «Le rt Yau. Wit owes ee hen t cuiwed Carce ction aftiees P oo
negligence Ln my ibberviaw auth  Captal, Rugast 1S Jae Captnin ateted" these Kind of thing,
dt happe es! Absimmvdiate decks ahention ur medician was es oided fee my pin, subainy
aod oiistueod Wwe S epaxee! ‘tay fe. tn thy Aaity tiv Ing deeds Luni Aud in Cares
Adtranatesbive Sagdagubion nell ned dospic af duscaplioacy viclation er vielence 2 jek Lies
suyecta.d fo ting. ‘pordefle! at allomas tind my be Ne, oS pun ah nent. infiucting pale
cuts beuises and fesinichiny bord eterulabion on ny acm, cap cf wil ts dvabls At _
am denied é aloitity | ta Wal atain \waieng te chee, qrnem, exchenge linen and alotres, oot 3 2018

faa

 

 

 

sep HAO 20i6

 

 

 

 

 

 

 

 

 

 

 

 

 

My coll toilet sina walls | and Feces are Covered wth uring and ather be SW exceeding Va

that Lam Bae Ate ¥ noth Asily . vy mrdtrees 14 destroyed wad aabimntes with arin noe v2 2918
Hy call si Kis vidtuachengd . na upon maliiple, Cyl as T tm dgaizd cleaning sunplizs ;

and fired, Coitume Mi meals in bwenby be bute | iselabian Lam dened Fr ashy alr aad ™
exercise anim y bet us rquedt ba ith Coors clon phicess te T2If255 ing Abewance and My
medial ere. menciss weaklan. 1 oA cin d Luncasrected ta | f leaeil naitericls y and perou nak at
prspeity TM frak inchudiod my 2higieus merkericls icandinydene ¥ wire. connie subside iny _
acces p2uedhing mz. from carmplyina with layed Ag sadlines caving, mo chfnut? > sndboorivingme °

form oeackie 1s iy Wore Haskin uth silo shor ipimabes 32-19 0 et rien oF ele kay ii sat beligins, . if)
inmate/Parclee “Signature: R de A \ pI Date Submitted: 1)#+ 7

B. Continuation of COCR 602, Section B only (Action reauested) Ay 5 riplines and & a AVS CA est Bz A Trem

 

Wis duliss and (4), Bo declaration dvr Pre cocks ond pmiona nd
violated Ws Constitubina| anre under dne mirsk, Seth <
& ta th 2 Fourtee nth Amendments) -« shut 1 be omurded
ate tity to maken my laygrene £o eos. arate exchange
\nen and c\ces Athy (6). To we Oroided Auily Frac cle. DYE CeVee
and offucded 9000 chunky be cléon ond sanbice ny Cell WN img daily
(ry that Toe nfeee. Ne A Guth ky A practice pis reWgicls calli,
Wyre id h Pechey ing Celie ous duet Weeds cand we A oy psec 0)
Atal hwnes PAN céliabus and Leaner Lmatertals without Where renc Cy
(@\. und Wak 1 ve commie d fom pAmnisteowe Searenasion and Ouved\n a wousing
Uwik Pee (hy claceitic akise and Ynak trawekes victims e& Dane a pe. Waced in_KA- ~Se4,

_ Inmate/Parolee Signature: 2X. Aad dogye' Date Submitted: OF - -24 —- Zee

 

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 50 of 51

 

Coe |

STATE OF CALIFORMIA TEPART VENT OF CORRECTIONS 4MD SEHASHITATION

INMATE/PAROLEE APPEAL FORM ATTACHMENT

COCR BCE. A (RE YVoeE 123 Side t

~ ~ — — : “TAB USE ONLY ~ Institubon/Parole Region, Log Category: | |
: i

SQ AKI % - O2997- A
ce _ - _ FOR STAFF USE ONLY

 

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
Appeal is subject to rejection if one row of text per line Is exceeded. © WRITE, PRINT, or TYPE CLEARLY In black or blue ink.

 

 

 

 

Name (Last, First): COC Number: UnivCek Number: Assignment:
SYaDPOZA L . SWIKERB PNiSdo | 4 Carsea fof Appeais Coote r
A. Continuation of COCR 602, Section A only (Explain your issue) : from Ir othe Wee rg. Corre che neh

officer kred his gunsad shot me oplouer cighh sid of my body towards my huittocks .
“‘Incideah repert eflects Yank Tom Pig Victien however itn L mice’ Cece ction offices
Qealinence in my iNberview eihh Captain Magusk is 202 Captain stated hese Kind oF this
sast hapeeng! Als ime Uribe deck: T5 akention g sceediei AW pis pyded fue Thy Perea jssfBing
And oiishures inwirci2s Wr mvcing te ty oy Arnity | Wing aeds Lawns pewed | vw Catien Ba 7 0B,
| Ranunestestiva Sessa suhion reli aer4 dounid of Jvscaplinacy viglation a vislaace yeh" Lawas *
gabjecta.d by being ‘bpardeutte| atoll mas ebind my beled pani da cen’ ine chess pan oy .
cists Soruiss aod restrichiny bleed cireulahion on my arm Oe ef winch Ye dicahlg A, i SEP Bs ante
am denied albilit lity fo Aotawa ly sieng ty She wet, gram exchange lage And clatres, oct 3 2018
My cell oilek ine ud ils and Floces we cotercd withiring and othe \eaily exe ceakions

 

 

 

 

 

 

 

 

that Tam farre Ab Drenth Ais My cates 16 dee rays A and eatiimited with wring. “O z 2013
Myc ell cinkig pry dfunchened and ApEN nuliple © te: ziulects 1 4 fun AbDE A cleaning aipflies i

ane forwd by Cortuene Aik maals in sw2nty fiutr hur t tae Jakion Lamdaned Feachaile ani _

ayer cise acd my mimenus féguest with Correction fGcers te cedrass my dfiawandes and te
medial enwrienuies weabion, srodand wuvasrs cbed, a" legal mabecicds, unt pace nal af
property that inclyled Ny 2higios mnekerieds andluygdonet were cun Reated oabide iy Lo

access pau2dting me-frm: anglyingith \eypldeadlines Laiasing a oedumnig2 dnd depriving me

cca chic iy ft algiou: 3 Hashon tub while other lninabes a2 in (. éApitiby Sel lal: rudd Kel gions, i)

  

Inmate/Parolee Signature: p Ld A LA Date Submitted: _

e. PSTN) spe

wet
B. Continuation of CDCR 602, Section B only (Action requested): Aise iolined On c AVS Chest as A Trem
is dubiss ond (4), A declarstion ‘erect We oekes ane nmlasra He
Violated yay Consby habto ne | Canes Lael 2c tine mrok, Sock ‘

Eb to hittn e Fourier och Bmendments (5). thd 1 be proide d

avo tity te makain my Wy avene bo a\NOWeS ato crn ~excWyong®

\inen and tha Adoly (%\. ip be Ore ooiued Ai aly Fes ole | Be cr vee

and of Gicder ;\ Pparkanley ke clean and sanitize WAY Cel\ \iving daily
AT). thak L be. AcSoe: Ve A Cu Wy tN Lo 2 rack\ ce. VAY rely HOS Cathy

ihre ugh PEnyen in celiaious diet mecds cand Wie iy LAY PaSsesiilty

aol twnes avy Celig Bus and leaal matertaks without mereerence,
(QV. und Yaak 7 ve. comgie.d tom odmmmdtentwe SCAPAden on and guved\n se lansing
wk pee ES claceiSe ation ana Drak tnmakes Victims of ~AcBatt oot \pe Newel in KA- a

Inmate/Paralee Signature: A. Ae ud dogs’ ‘ Date Submitted: c eel iG

 

 

 

 

 
Case 5:18-cv-05558-BLF Document 43 Filed 05/11/20 Page 51 of 51

pare oyu wo A) UNAWATAS
IEhy Wa Td
Vang yt HN OPA EA

(re S SWI T] 49 yoawnyyedag —_——

‘wpuoig s[vadhy axowury a9 “ay “am Aj

 

rink ee yonwepyuay

| OG78 0 ALOWS
id VHOWHAL “10D
__NOSIYd B1IVLS VO

\SSEy Awos (v7)
COy\ %8 -O amy.
EwWZ7 I- OD hang

WOME MT Pee ‘OAsO+} 0
OSL NY ezapPrS 4 ANUS

Hoyo

su
